 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

 

CoreSite, L.P.

$150,000,000 3.75% Series C Senior Notes due May 6, 2027

 



 

 

Note Purchase Agreement

 



 

 

Dated May 6, 2020

 



 

 

 



 

 

 

TABLE OF CONTENTS

 

    Page Section 1. Authorization of Notes 1       Section 2. Sale and Purchase
of Notes 1       Section 2.1. Notes 1       Section 2.2. Parent Guaranty 1      
Section 2.3. Subsidiary Guaranties 2       Section 3. Closing 2       Section
3.1. First Closing 2       Section 3.2. Second Closing 2       Section 3.3.
Failure of the Issuer to Deliver 2       Section 4. Conditions to Closing 3    
  Section 4.1. Representations and Warranties 3       Section 4.2. Performance;
No Default 3       Section 4.3. Compliance Certificates 3       Section 4.4.
Opinions of Counsel 3       Section 4.5. Purchase Permitted by Applicable Law,
Etc 4       Section 4.6. Sale of Other Notes 4       Section 4.7. Payment of
Special Counsel Fees 4       Section 4.8. Private Placement Number 4      
Section 4.9. Changes in Corporate Structure 4       Section 4.10. Subsidiary
Guaranty 4       Section 4.11. Funding Instructions; Notice of Closing 4      
Section 4.12. Most Favored Lender Notice 5       Section 4.13. Proceedings and
Documents 5       Section 5. Representations and Warranties of the Issuer 5    
  Section 5.1. Organization; Power and Authority 5       Section 5.2.
Authorization, Etc 6       Section 5.3. Disclosure 6       Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 7       Section
5.5. Financial Statements; Material Liabilities 7       Section 5.6. Compliance
with Laws, Other Instruments, Etc 8

 



i

 

 

TABLE OF CONTENTS
(continued)

Page

 

Section 5.7. Governmental Authorizations, Etc 8       Section 5.8. Litigation;
Observance of Agreements, Statutes and Orders 8       Section 5.9. Taxes 8      
Section 5.10. Title to Property; Leases 9       Section 5.11. Licenses, Permits,
Etc 9       Section 5.12. Compliance with Employee Benefit Plans 9       Section
5.13. Private Offering by the Issuer 10       Section 5.14. Use of Proceeds;
Margin Regulations 11       Section 5.15. Existing Indebtedness; Future Liens 11
      Section 5.16. Foreign Assets Control Regulations, Etc 11       Section
5.17. Status under Certain Statutes 12       Section 5.18. Environmental Matters
12       Section 5.19. Notes and Guaranties Rank Pari Passu 13       Section
5.20. Real Estate Investment Trust Status 13       Section 5.21. Solvency 13    
  Section 5.22. No Bankruptcy Filing 13       Section 5.23. No Fraudulent Intent
13       Section 6. Representations of the Purchasers 13       Section 6.1.
Purchase for Investment 13       Section 6.2. Source of Funds 14       Section
7. Information as to the Parent and the Issuer 15       Section 7.1. Financial
and Business Information 15       Section 7.2. Officer’s Certificate 18      
Section 7.3. Visitation 19       Section 7.4. Electronic Delivery 20      
Section 8. Payment and Prepayment of the Notes 20       Section 8.1. Maturity 20
      Section 8.2. Optional Prepayments with Make-Whole Amount 20       Section
8.3. Allocation of Partial Prepayments 21       Section 8.4. Maturity;
Surrender, Etc 21

 



ii

 

 

TABLE OF CONTENTS
(continued)

Page

 

Section 8.5. Purchase of Notes 21       Section 8.6. Make-Whole Amount 22      
Section 8.7. Change of Control 23       Section 8.8. Payments Due on
Non-Business Days 24       Section 9. Affirmative Covenants 24       Section
9.1. Compliance with Laws 25       Section 9.2. Insurance 25       Section 9.3.
Maintenance of Properties 25       Section 9.4. Payment of Taxes and Claims 25  
    Section 9.5. Legal Existence, Etc 26       Section 9.6. Books and Records 26
      Section 9.7. Pari Passu Ranking 26       Section 9.8. Subsidiary
Guarantors 26       Section 9.9. Maintenance of Status 28       Section 9.10.
Most Favored Lender Status 28       Section 9.11. Parent Covenants 29      
Section 10. Negative Covenants 30       Section 10.1. Transactions with
Affiliates 30       Section 10.2. Merger, Consolidation, Etc 31       Section
10.3. Line of Business 32       Section 10.4. Terrorism Sanctions Regulations 32
      Section 10.5. Liens 32       Section 10.6. Sales of Assets 34      
Section 10.7. Limitation on Subsidiary Indebtedness 34       Section 10.8.
Consolidated Total Unsecured Indebtedness 35       Section 10.9. Minimum
Consolidated Tangible Net Worth 35       Section 10.10. Consolidated Total
Indebtedness to Gross Asset Value 35       Section 10.11. Adjusted Consolidated
EBITDA to Consolidated Fixed Charges 36       Section 10.12. Secured
Indebtedness to Gross Asset Value 37       Section 11. Events of Default 37

 



iii

 

 

TABLE OF CONTENTS
(continued)

Page

 

Section 12. Remedies on Default, Etc 39       Section 12.1. Acceleration 39    
  Section 12.2. Other Remedies 40       Section 12.3. Rescission 40      
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc 40       Section
13. Registration; Exchange; Substitution of Notes 41       Section 13.1.
Registration of Notes 41       Section 13.2. Transfer and Exchange of Notes 41  
    Section 13.3. Replacement of Notes 41       Section 14. Payments on Notes 42
      Section 14.1. Place of Payment 42       Section 14.2. Payment by Wire
Transfer 42       Section 14.3. FATCA and Other Tax Information 42       Section
15. Expenses, Etc 43       Section 15.1. Transaction Expenses 43       Section
15.2. Certain Taxes 43       Section 15.3. Survival 44       Section 16.
Survival of Representations and Warranties; Entire Agreement 44       Section
17. Amendment and Waiver 44       Section 17.1. Requirements 44       Section
17.2. Solicitation of Holders of Notes 44       Section 17.3. Binding Effect,
Etc 45       Section 17.4. Notes Held by Issuer, Etc 45       Section 18.
Notices 46       Section 19. Reproduction of Documents 46       Section 20.
Confidential Information 47       Section 21. Substitution of Purchaser 48      
Section 22. Miscellaneous 48       Section 22.1. Successors and Assigns 48      
Section 22.2. Accounting Terms 48

 



iv

 

 

TABLE OF CONTENTS
(continued)

Page

 

Section 22.3. Severability 49       Section 22.4. Construction, Etc 49      
Section 22.5. Counterparts 50       Section 22.6. Governing Law 50       Section
22.7. Jurisdiction and Process; Waiver of Jury Trial 50       Section 23. Parent
Guaranty 51       Section 23.1. Parent Guaranty 51       Section 23.2.
Obligations Absolute and Unconditional 51       Section 23.3. Subrogation 53    
  Section 23.4. Preference 53       Section 23.5. Marshalling 53

 



v

 

 

Schedule A — Defined Terms       Schedule 1 — Form of 3.75% Series C Senior Note
due May 6, 2027       Schedule 2.3 — Form of Subsidiary Guaranty       Schedule
4.4(a)(i) — Form of Opinion of Special Counsel for the Parent, the Issuer and
the Initial Subsidiary Guarantors       Schedule 4.4(a)(ii) — Form of Opinion of
Special Counsel for the Parent       Schedule 4.4(b) — Form of Opinion of
Special Counsel for the Purchasers       Schedule 4.9 — Changes in Corporate
Structure       Schedule 5.3 — Disclosure Materials       Schedule 5.4 —
Subsidiaries of the Issuer and Ownership of Subsidiary Stock       Schedule 5.5
— Financial Statements       Schedule 5.15 — Existing Indebtedness      
Schedule 10 — Eligible Real Estate       Schedule 11 — Existing Credit
Facilities       Purchaser Schedule — Information Relating to Purchasers

 



vi

 

 

CoreSite, L.P.
1001 17th Street, Suite 500
Denver, Colorado 80202

 

$150,000,000 3.75% Series C Senior Notes due May 6, 2027



 

May 6, 2020

 

To Each of the Purchasers Listed in
the Purchaser Schedule Hereto:

 

Ladies and Gentlemen:

 

Each of CoreSite, L.P., a Delaware limited partnership (the “Issuer”), and
CoreSite Realty Corporation, a Maryland corporation (the “Parent”) (in respect
of Sections 22.6, 22.7 and 23 hereof), agrees with each of the Purchasers as
follows:

 

Section 1.    Authorization of Notes.

 

The Issuer will authorize the issue and sale of $150,000,000 aggregate principal
amount of its 3.75% Series C Senior Notes due May 6, 2027 (as amended, restated
or otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the “Notes”).
The Notes shall be substantially in the form set out in Schedule 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule A
and, for purposes of this Agreement, the rules of construction set forth in
Section 22.4 shall govern.

 

Section 2.    Sale and Purchase of Notes.

 

Section 2.1.         Notes. Subject to the terms and conditions of this
Agreement, the Issuer will issue and sell to each Purchaser and each Purchaser
will purchase from the Issuer, at the Closings provided for in Section 3, Notes
in the principal amount specified opposite such Purchaser’s name in the
Purchaser Schedule at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

Section 2.2.         Parent Guaranty. The payment by the Issuer of its
obligations hereunder and under the Notes and the performance by the Issuer of
its obligations under this Agreement will be unconditionally guaranteed by the
Parent, pursuant and subject to the terms of the parent guaranty contained in
Section 23 hereof (the “Parent Guaranty”).

 

Section 2.3.         Subsidiary Guaranties. The payment by the Issuer of all
amounts due on the Notes and all of its other payment obligations under this
Agreement may from time to time be absolutely and unconditionally guaranteed by
the Subsidiary Guarantors pursuant to and subject to the terms of the Subsidiary
Guaranty of each Subsidiary Guarantor, which shall be substantially in the form
of Schedule 2.3 attached hereto (as amended, modified or supplemented from time
to time, each a “Subsidiary Guaranty,” and collectively, the “Subsidiary
Guaranties”), and otherwise in accordance with the provisions of Section 9.8
hereof.

 



 

 

 

 

Section 3.    Closing.

 

Section 3.1.         First Closing. The sale and purchase of an aggregate
principal amount of $100,000,000 of the Notes (the “First Installment Notes”) to
be purchased by each applicable Purchaser shall occur at the offices of Morgan,
Lewis & Bockius, LLP, 101 Park Avenue, New York, New York 10178-0060, at 10:00
a.m., New York City time, at a closing (the “First Closing”) on May 6, 2020 (the
“First Closing Date”). At the First Closing the Issuer will deliver to each
applicable Purchaser the First Installment Notes to be purchased by such
Purchaser in the form of a single Note to be purchased by such Purchaser (or
such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the First Closing Date and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Issuer in accordance with the funding instructions
delivered pursuant to Section 4.11.

 

Section 3.2.         Second Closing. The sale and purchase of an aggregate
principal amount of $50,000,000 of the Notes (the “Second Installment Notes”) to
be purchased by each applicable Purchaser shall occur at the offices of Morgan,
Lewis & Bockius, LLP, 101 Park Avenue, New York, New York 10178-0060, at 10:00
a.m., New York City time, at a closing (the “Second Closing”) on any Business
Day on or prior to July 14, 2020 as the Issuer may select with at least five
Business Days’ written notice to the applicable Purchasers in accordance with
Section 4.11 (the “Second Closing Date”). At the Second Closing the Issuer will
deliver to each applicable Purchaser the Second Installment Notes to be
purchased by such Purchaser in the form of a single Note to be purchased by such
Purchaser (or such greater number of Notes in denominations of at least $100,000
as such Purchaser may request) dated the Second Closing Date and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Issuer in accordance with the funding instructions
delivered pursuant to Section 4.11.

 

Section 3.3.         Failure of the Issuer to Deliver. If at either Closing the
Issuer shall fail to tender any Note to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement with
respect to such Closing, without thereby waiving any rights such Purchaser may
have by reason of such failure by the Issuer to tender such Notes or any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction.

 



-2- 

 

 

Section 4.    Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the applicable Closing for such Notes is subject to the fulfillment
to such Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

 

Section 4.1.         Representations and Warranties. The representations and
warranties of the Issuer in this Agreement and of each Initial Subsidiary
Guarantor in the Subsidiary Guaranty shall be correct (a) with respect to the
First Closing, on the date of this Agreement and on the First Closing Date and
(b) with respect to the Second Closing, on the date of this Agreement and on the
Second Closing Date.

 

Section 4.2.         Performance; No Default. The Parent and the Issuer shall
have performed and complied with all agreements and conditions contained in this
Agreement, and each Initial Subsidiary Guarantor shall have performed and
complied with all agreements and conditions contained in the Subsidiary
Guaranty, in each case, required to be performed or complied with by it prior to
or at the applicable Closing, and before and after giving effect to the issue
and sale of the Notes to be issued at such Closing (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. None of the Parent, the Issuer
nor any Subsidiary shall have entered into any transaction since the date of the
Investor Presentation that would have been prohibited by Section 10 had such
Section applied since such date.

 

Section 4.3.         Compliance Certificates.

 

(a)               Officer’s Certificate. The Parent, on behalf of the Issuer and
each Initial Subsidiary Guarantor, shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the applicable Closing, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 with respect to such
Closing have been fulfilled as of the date of the applicable Closing.

 

(b)               Secretary’s Certificate. The Parent, on behalf of the Issuer
and each Initial Subsidiary Guarantor, shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of the
applicable Closing, certifying as to (i) the resolutions attached thereto and
other corporate, limited partnership or limited liability company proceedings,
as applicable, relating to the authorization, execution and delivery of the
Notes to be issued at such Closing, this Agreement and the Subsidiary Guaranty,
as applicable, and (ii) such entity’s organizational documents as then in
effect.

 

Section 4.4.         Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the First
Closing Date (for the First Closing) or the Second Closing Date (for the Second
Closing) (a) from (i) Latham & Watkins LLP, special counsel for the Parent, the
Issuer and the Initial Subsidiary Guarantors, covering the matters set forth in
Schedule 4.4(a)(i) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request and
(ii) Venable LLP, special Maryland counsel for the Parent, covering the matters
set forth in Schedule 4.4(a)(ii) and covering such other customary matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Parent, the Issuer and the Initial
Subsidiary Guarantors hereby instruct their counsels to deliver such opinions to
the Purchasers) and (b) from Morgan, Lewis & Bockius LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 



-3- 

 

 

Section 4.5.         Purchase Permitted by Applicable Law, Etc. On the date of
such Closing such Purchaser’s purchase of Notes to be issued at such Closing
shall (a) be permitted by the laws and regulations of each jurisdiction to which
such Purchaser is subject, without recourse to provisions (such as section
1405(a)(8) of the New York Insurance Law) permitting limited investments by
insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser at least ten Business
Days prior to the date of the applicable Closing, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

 

Section 4.6.         Sale of Other Notes. Contemporaneously with such Closing
the Issuer shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
Purchaser Schedule.

 

Section 4.7.         Payment of Special Counsel Fees. Without limiting Section
15.1, the Issuer shall have paid on or before such Closing the reasonable and
documented fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Issuer at least one Business Day prior to such Closing.

 

Section 4.8.         Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes to be issued at the applicable Closing.

 

Section 4.9.        Changes in Corporate Structure. Except as set forth in
Schedule 4.9 or as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Parent, the Issuer or
any Initial Subsidiary Guarantor shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

 

Section 4.10.    Subsidiary Guaranty. Each Initial Subsidiary Guarantor shall
have duly authorized, executed and delivered the Subsidiary Guaranty and such
Purchaser shall have received a copy thereof.

 

Section 4.11.    Funding Instructions; Notice of Closing. At least three
Business Days prior to the First Closing Date, each Purchaser purchasing Notes
on the First Closing Date shall have received written instructions signed by a
Responsible Officer on letterhead of the Issuer directing the manner of payment
of the purchase price for the Notes and setting forth (a) the name and address
of the transferee bank, (b) such transferee bank’s ABA number and (c) the
account name and number into which the purchase price for such Purchaser’s Notes
is to be deposited. At least five Business Days prior to the Second Closing
Date, each Purchaser purchasing Notes on the Second Closing Date shall have
received written instructions signed by a Responsible Officer on letterhead of
the Issuer (i) notifying such Purchaser of the date selected for the Second
Closing Date in accordance with Section 3.2, and (ii) directing the manner of
payment of the purchase price for the Notes and setting forth (A) the name and
address of the transferee bank, (B) such transferee bank’s ABA number and (C)
the account name and number into which the purchase price for such Purchaser’s
Notes is to be deposited.

 



-4- 

 

 

Section 4.12.     Most Favored Lender Notice. Each Purchaser shall have received
a Most Favored Lender Notice with respect to any Most Favored Covenants as of
the date of the applicable Closing; provided that a Most Favored Lender Notice
need not be delivered on the Second Closing Date if the Most Favored Covenants
as of the Second Closing Date remain the same as those on the First Closing Date
so long as each applicable Purchaser shall have received such Most Favored
Lender Notice.

 

Section 4.13.     Proceedings and Documents. All corporate, limited partnership,
limited liability company and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to such Purchaser
and its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

 

Section 5.    Representations and Warranties of the Issuer.

 

The Issuer represents and warrants to each Purchaser that:

 

Section 5.1.         Organization; Power and Authority. (a) The Parent is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Parent
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and to perform
the provisions hereof.

 

(b)               The Issuer is a limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign limited partnership and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Issuer has the limited
partnership power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

 

(c)               Each Initial Subsidiary Guarantor is a limited liability
company or limited partnership, as the case may be, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign limited liability company or
limited partnership, as the case may be, and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Initial Subsidiary Guarantor has the limited
liability company or limited partnership power and authority, as the case may
be, to own or hold under lease the properties it purports to own or hold under
lease, to transact the business it transacts and proposes to transact, to
execute and deliver the Subsidiary Guaranty and to perform the provisions
thereof.

 



-5- 

 

 

Section 5.2.         Authorization, Etc. (a) This Agreement has been duly
authorized by all necessary corporate action on the part of the Parent, and this
Agreement constitutes a legal, valid and binding obligation of the Parent
enforceable against the Parent in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
(the “Enforceability Exceptions”).

 

(b)               This Agreement and the Notes have been duly authorized by all
necessary limited partnership action on the part of the Issuer, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, except as such enforceability
may be limited by the Enforceability Exceptions.

 

(c)               The Subsidiary Guaranty has been duly authorized by all
necessary limited liability company or limited partnership action, as the case
may be, on the part of each Initial Subsidiary Guarantor, and the Subsidiary
Guaranty constitutes a legal, valid and binding obligation of such Initial
Subsidiary Guarantor enforceable against such Initial Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exceptions.

 

Section 5.3.         Disclosure. The Issuer, through its agents, BofA
Securities, Inc., Citigroup Global Markets Inc. and RBC Capital Markets, LLC,
have delivered to each Purchaser a copy of an investor presentation, dated April
6, 2020, which was posted to Intralinks on April 6, 2020 (the “Investor
Presentation”), relating to the transactions contemplated hereby. The Investor
Presentation, together with all public filings of the Parent made with the SEC
since December 31, 2019, fairly describes, in all material respects, the general
nature of the business and principal properties of the Parent, the Issuer and
the Subsidiaries. The Investor Presentation, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers, including any public filings made with the SEC by the Parent since
December 31, 2019, in each case identified in Schedule 5.3 hereof (collectively,
the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made; provided that, with respect to projections, estimates and
other forward-looking information, the Issuer represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time. Except as disclosed in the Disclosure Documents,
since December 31, 2019, there has been no change in the financial condition,
operations, business or properties of the Parent, the Issuer or any Subsidiary
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to the Issuer
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents.

 



-6- 

 

 

Section 5.4.         Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) as of the date
hereof complete and correct lists of (i) the Issuer’s Subsidiaries, showing, as
to each Subsidiary, the name thereof, the jurisdiction of its organization, and
the percentage of shares of each class of its capital stock or similar Equity
Interests outstanding owned by the Issuer and each Subsidiary and whether such
Subsidiary is an Initial Subsidiary Guarantor, (ii) the Issuer’s Affiliates,
other than Subsidiaries and (iii) the directors and senior officers of the
Parent and the Issuer.

 

(b)               All of the outstanding shares of capital stock or similar
Equity Interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Issuer and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Issuer or another Subsidiary free and clear
of any Lien that is prohibited by this Agreement.

 

(c)               Each Subsidiary is a corporation, limited partnership, limited
liability company or other legal entity duly organized, validly existing and,
where applicable, in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation, limited
partnership, limited liability company or other legal entity and, where
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate, limited partnership, limited liability company or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)              No Subsidiary of the Issuer is subject to any legal,
regulatory, contractual or other restriction (other than customary limitations
imposed by corporate law or similar statutes and customary limitations imposed
by the terms of agreements governing Non-Recourse Indebtedness) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent, the Issuer or any Subsidiary
that owns outstanding shares of capital stock or similar Equity Interests of
such Subsidiary.

 

Section 5.5.         Financial Statements; Material Liabilities. The Issuer has
delivered or made available to each Purchaser copies of the financial statements
of the Parent and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Parent and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes). The Parent and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.

 



-7- 

 

 

Section 5.6.         Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Parent of this Agreement, the Issuer
of this Agreement and the Notes and each Initial Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Parent, the Issuer or any Initial Subsidiary Guarantor
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, shareholders agreement or any
other agreement or instrument to which the Parent, the Issuer or any Initial
Subsidiary Guarantor is bound or by which the Parent, the Issuer or any Initial
Subsidiary Guarantor or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, the Issuer or any
Initial Subsidiary Guarantor or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Parent,
the Issuer or any Initial Subsidiary Guarantor.

 

Section 5.7.         Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Parent of this Agreement or (b) the Issuer of this Agreement and the
Notes, in each case except for consents, approvals, authorizations,
registrations, filings and declarations which have been duly obtained, taken,
given or made and are in full force and effect.

 

Section 5.8.         Litigation; Observance of Agreements, Statutes and Orders.
(a) All Material litigation affecting the Parent, the Issuer or any Subsidiary
is disclosed in the Disclosure Documents. Except as disclosed thereon, there are
no actions, suits, investigations or proceedings pending or, to the best
knowledge of the Issuer, threatened in writing against or affecting the Parent,
the Issuer or any Subsidiary or any property of the Parent, the Issuer or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b)               None of the Parent, the Issuer or any Subsidiary is (i) in
default under any agreement or instrument to which it is a party or by which it
is bound, (ii) in violation of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.9.         Taxes. Each of the Parent, the Issuer and each Subsidiary
has filed all material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent, the Issuer or a Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The Issuer knows
of no reasonable basis for any other tax or assessment that would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of each of the Parent, the
Issuer and the Subsidiaries in respect of U.S. federal, state or other taxes for
all fiscal periods are adequate in all Material respects. The U.S. federal
income tax liabilities of the Parent, the Issuer and the Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2015.

 



-8- 

 

 

Section 5.10.     Title to Property; Leases. The Parent, the Issuer and the
Subsidiaries have good and sufficient title to their respective owned properties
that individually or in the aggregate are Material, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Parent, the Issuer or any
Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

Section 5.11.     Licenses, Permits, Etc. (a) The Parent, the Issuer and the
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.

 

(b)               To the best knowledge of the Issuer, no product or service of
the Parent, the Issuer or any Subsidiary infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

 

(c)               To the best knowledge of the Issuer, there is no Material
violation by any Person of any right of the Parent, the Issuer or any Subsidiary
with respect to any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Parent, the Issuer or any Subsidiary.

 

Section 5.12.     Compliance with Employee Benefit Plans. (a) The Issuer and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Issuer nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA
(other than for PBGC premiums due but not delinquent under section 4007 of
ERISA) or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in section 3 of ERISA), and no event, transaction or
condition has occurred or exists that could, individually or in the aggregate,
reasonably be expected to result in the incurrence of any such liability by the
Issuer or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Issuer or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

 



-9- 

 

 

(b)               The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.

 

(c)               The Issuer and its ERISA Affiliates have not incurred
withdrawal liabilities under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)               The expected postretirement benefit obligation (determined as
of the last day of the Issuer’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 715-60, without regard to liabilities attributable to continuation
coverage mandated by section 4980B of the Code) of the Parent and its
Subsidiaries is not Material.

 

(e)               The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Issuer to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

 

(f)                The Parent, the Issuer and their Subsidiaries do not have any
Non-U.S. Plans.

 

Section 5.13.     Private Offering by the Issuer. None of the Parent, the Issuer
or any Initial Subsidiary Guarantor nor anyone acting on their behalf has
offered the Notes, the Parent Guaranty, the Subsidiary Guaranty or any similar
Securities for sale to, or solicited any offer to buy the Notes, the Parent
Guaranty, the Subsidiary Guaranty or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 20 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. None of the Parent, the
Issuer or any Initial Subsidiary Guarantor nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes or the execution and delivery of the Parent Guaranty or the Subsidiary
Guaranty to the registration requirements of section 5 of the Securities Act or
to the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

 

Section 5.14.     Use of Proceeds; Margin Regulations. The Issuer will apply the
proceeds of the sale of the Notes hereunder as set forth in the Investor
Presentation. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Issuer in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 10% of the value of the consolidated assets of the
Issuer and its Subsidiaries and the Issuer does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 



-10- 

 

 

Section 5.15.     Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Parent, the Issuer and the Subsidiaries as of December 31,
2019 (including descriptions of the obligors and obligees (or the agent, trustee
or other entity acting in a similar capacity on behalf of the obligees),
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Parent, the Issuer or the Subsidiaries. None of the Parent,
the Issuer or any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Parent, the Issuer or such Subsidiary and no event or condition exists with
respect to any Indebtedness of the Parent, the Issuer or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

 

(a)               Except as disclosed in Schedule 5.15, none of the Parent, the
Issuer or any Subsidiary has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Indebtedness or to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

 

(b)               None of the Parent, the Issuer or any Subsidiary is a party
to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Parent, the Issuer or such Subsidiary, any
agreement relating thereto or any other agreement (including its charter or any
other organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Issuer, except as
disclosed in Schedule 5.15.

 

Section 5.16.     Foreign Assets Control Regulations, Etc. (a) None of the
Parent, the Issuer or any Controlled Entity (i) is a Blocked Person, (ii) has
been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.

 

(b)               None of the Parent, the Issuer or any Controlled Entity (i)
has violated, been found in violation of, or been charged or convicted under,
any applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or
Anti-Corruption Laws or (ii) to the Issuer’s knowledge, is under investigation
by any Governmental Authority for possible violation of any U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

 

(c)               No part of the proceeds from the sale of the Notes hereunder:

 

(i)                 constitutes or will constitute funds obtained on behalf of
any Blocked Person or will otherwise be used by the Issuer or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

 



-11- 

 

 

(ii)              will be used, directly or indirectly, in violation of, or
cause any Purchaser to be in violation of, any applicable Anti-Money Laundering
Laws; or

 

(iii)            will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)               Each of the Parent and the Issuer has established procedures
and controls which it reasonably believes are adequate (and otherwise comply
with applicable law) to ensure that the Parent, the Issuer and each Controlled
Entity is and will continue to be in compliance with all applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

Section 5.17.     Status under Certain Statutes. None of the Parent, the Issuer
or any Subsidiary is subject to regulation under the Investment Company Act of
1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of
1995 or the Federal Power Act.

 

Section 5.18.     Environmental Matters. (a) None of the Parent, the Issuer or
any Subsidiary have knowledge of any claim or has received any written notice of
any claim, and no proceeding has been instituted asserting any claim against the
Parent, the Issuer or any Subsidiary or any of their respective real properties
now or formerly owned, leased or operated by any of them, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

 

(b)               None of the Parent, the Issuer or any Subsidiary have
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(c)               None of the Parent, the Issuer or any Subsidiary have stored
any Hazardous Substances on real properties now or formerly owned, leased or
operated by any of them in a manner which is contrary to any Environmental Law
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(d)               None of the Parent, the Issuer or any Subsidiary have disposed
of any Hazardous Substances in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

-12- 

 

 

(e)               All buildings on all real properties now owned, leased or
operated by the Parent, the Issuer or any Subsidiary are in compliance with
applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.19.     Notes and Guaranties Rank Pari Passu. The payment obligations
of the Issuer under this Agreement and, upon issuance, the Notes, and the
payment obligations of each Note Guarantor under its Note Guaranty, will rank at
least pari passu in right of payment with all other unsecured and unsubordinated
Indebtedness (actual or contingent) of the Issuer or such Note Guarantor, as the
case may be, including, without limitation, all unsecured Indebtedness of the
Issuer or any Note Guarantor, as the case may be, described on Schedule 5.15
hereto, which is not therein designated as subordinated Indebtedness.

 

Section 5.20.     Real Estate Investment Trust Status. The Parent is qualified
as a Real Estate Investment Trust under the Code. The shares of common Equity
Interests of the Parent are listed on the New York Stock Exchange.

 

Section 5.21.     Solvency. As of the date of the applicable Closing and after
giving effect to the transactions contemplated by this Agreement and the Note
Guaranties, including issuance of the Notes hereunder, the Parent and its
consolidated Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.22.     No Bankruptcy Filing. None of the Parent, the Issuer nor any
Initial Subsidiary Guarantor is contemplating either the filing of a petition by
it under any state or federal bankruptcy or insolvency laws or the liquidation
of its assets or property, and the Issuer has no knowledge of any Person
contemplating the filing of any such petition against it, the Parent or any
Initial Subsidiary Guarantor.

 

Section 5.23.     No Fraudulent Intent. Neither the execution and delivery of
this Agreement and the Note Guaranties nor the performance of any actions
required hereunder or thereunder is being undertaken by the Parent, the Issuer
or any Initial Subsidiary Guarantor with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

 

Section 6.    Representations of the Purchasers.

 

Section 6.1.         Purchase for Investment. (a) Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes.

 



-13- 

 

 

(b)               Each Purchaser severally represents that it is an “accredited
investor” within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501
of Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further severally represents that
such Purchaser has had the opportunity to ask questions of the Issuer and
received answers concerning the terms and conditions of the sale of the Notes.

 

Section 6.2.         Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)               the Source is an “insurance company general account” (as the
term is defined in the U.S. Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)               the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)               the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Issuer in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)               the Source constitutes assets of an “investment fund” (within
the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a Person controlling or controlled by the QPAM maintains an ownership
interest in the Issuer that would cause the QPAM and the Issuer to be “related”
within the meaning of Part VI(h) of the QPAM Exemption and (i) the identity of
such QPAM and (ii) the names of any employee benefit plans whose assets in the
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Issuer in writing pursuant to this
clause (d); or

 



-14- 

 

 

(e)               the Source constitutes assets of a “plan(s)” (within the
meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a Person controlling or
controlled by the INHAM (applying the definition of “control” in Part IV(d)(3)
of the INHAM Exemption) owns a 10% or more interest in the Issuer and (i) the
identity of such INHAM and (ii) the name(s) of the employee benefit plan(s)
whose assets constitute the Source have been disclosed to the Issuer in writing
pursuant to this clause (e); or

 

(f)                the Source is a governmental plan; or

 

(g)               the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Issuer in writing pursuant to this
clause (g); or

 

(h)               the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.    Information as to the Parent and the Issuer.

 

Section 7.1.         Financial and Business Information. The Issuer shall
deliver to each Purchaser (until the Second Closing) and each holder of a Note
that is an Institutional Investor:

 

(a)               Quarterly Statements — within 60 days (or such shorter period
as is the earlier of (x) 15 days greater than the period applicable to the
filing of the Parent’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the
SEC regardless of whether the Parent is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under the Primary Credit Facility or the date on which such
corresponding financial statements are delivered under the Primary Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Parent (other
than the last quarterly fiscal period of each such fiscal year), copies of,

 

(i)                 a consolidated unaudited balance sheet of the Parent and its
Subsidiaries as at the end of such quarter, and

 



-15- 

 

 

(ii)              consolidated unaudited statements of income or operations,
changes in shareholders’ equity and cash flows of the Parent and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter, setting
forth in each case in comparative form the figures for the corresponding periods
in the previous fiscal year, all in reasonable detail, prepared in accordance
with GAAP applicable to quarterly financial statements generally, and certified
by a Senior Financial Officer of the Parent as fairly presenting, in all
material respects, the financial position of the companies being reported on and
their results of operations and cash flows, subject to changes resulting from
year-end adjustments and the absence of footnotes, provided that delivery within
the time period specified above of copies of the Parent’s Form 10-Q prepared in
accordance with the requirements therefor and filed with the SEC in accordance
with Section 7.4 shall be deemed to satisfy the requirements of this Section
7.1(a);

 

(b)               Annual Statements — within 120 days (or such shorter period as
is the earlier of (x) 15 days greater than the period applicable to the filing
of the Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless of whether the Parent is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Primary Credit Facility or the date on which such corresponding
financial statements are delivered under the Primary Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Parent, copies of

 

(i)                 a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such year, and

 

(ii)              consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based (except for a qualification or
an exception to the extent related to the maturity or refinancing of the loans
under the Primary Credit Facility or the Notes)) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided that delivery within the time period specified above of copies of the
Parent’s Form 10-K for such fiscal year prepared in accordance with the
requirements therefor and filed with the SEC in accordance with Section 7.4,
together with an opinion of independent public accountants as described above,
shall be deemed to satisfy the requirements of this Section 7.1(b);

 



-16- 

 

 

(c)               SEC and Other Reports — if, and for so long as, (i) the Parent
is not required to file reports with the SEC or (ii) a Default or Event of
Default exists, promptly upon their becoming available, one copy of (i) each
financial statement, report, notice or proxy statement sent by the Parent, the
Issuer or any Subsidiary (x) to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or (y) to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Parent, the Issuer or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Parent, the Issuer or any Subsidiary to the public
concerning developments that are Material;

 

(d)               Notice of Default or Event of Default — promptly, and in any
event within five days after a Responsible Officer of the Issuer becoming aware
of the existence of any Default or Event of Default or that any Person has given
any notice, or taken any action with respect to, a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the Issuer
is taking or proposes to take with respect thereto;

 

(e)               ERISA Matters — if, and for so long as, (i) the Parent is not
required to file reports with the SEC or (ii) a Default or Event of Default
exists, promptly, and in any event within five days after a Responsible Officer
of the Issuer becoming aware of any of the following, a written notice setting
forth the nature thereof and the action, if any, that the Issuer or an ERISA
Affiliate proposes to take with respect thereto:

 

(i)               with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;

 

(ii)              the institution by the PBGC, or the threatening by the PBGC of
the institution of, proceedings under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or the receipt by
the Issuer or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan;
or

 

(iii)             any event, transaction or condition that results in the
incurrence of any liability by the Issuer or any ERISA Affiliate pursuant to
Title I or IV of ERISA (other than for PBGC premiums due but not delinquent
under section 4007 of ERISA) or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Issuer or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)                Notices from Governmental Authority — if, and for so long as,
(i) the Parent is not required to file reports with the SEC or (ii) a Default or
Event of Default exists, promptly, and in any event within 30 days of receipt
thereof, copies of any notice to the Parent, the Issuer or any Subsidiary from
any Governmental Authority relating to any order, ruling, statute or other law
or regulation that could reasonably be expected to have a Material Adverse
Effect;

 



-17- 

 

 

(g)               Resignation or Replacement of Auditors — if, and for so long
as, (i) the Parent is not required to file reports with the SEC or (ii) a
Default or Event of Default exists, within ten days following the date on which
the Parent’s auditors resign or the Parent elects to change auditors, as the
case may be, notification thereof, together with such further information as the
Required Holders may reasonably request; and

 

(h)               Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Parent, the Issuer or any Subsidiary or
relating to the ability of the Issuer to perform its obligations hereunder and
under the Notes or any Note Guarantor to perform its obligations under its Note
Guaranty as from time to time may be reasonably requested by any Purchaser
(prior to the Second Closing) or any holder of a Note; provided that, except as
set forth in Section 22.2 or as would otherwise be required to be delivered
pursuant to Section 7.1(c), so long as no Default or Event of Default has
occurred and is continuing, none of the Parent, the Issuer or any Subsidiary
shall be required to prepare or deliver monthly financial statements or any
other financial statements other than those (i) described in Section 7.1(a) and
(b) above, or (ii) included in the Parent’s Form 10-Q and Form 10-K.

 

Section 7.2.         Officer’s Certificate. Each set of financial statements
delivered to a Purchaser (prior to the Second Closing) or a holder of a Note
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer of the Parent:

 

(a)               Covenant Compliance — setting forth: the information from such
financial statements that is required in order to establish whether the Issuer
was in compliance with the requirements of Sections 10.7, 10.8, 10.9, 10.10,
10.11 and 10.12 and any Incorporated Covenant during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations); detailed calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Section; the
calculation of the amount, ratio or percentage then in existence; a list of
properties included in the Unencumbered Asset Pool; and the amount, if any, and
description of extraordinary, unusual or non-recurring charges, expenses, losses
or gains excluded from the determination of Net Operating Income for such
period. In the event that the Parent, the Issuer or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;

 

(b)               Event of Default — certifying that such Senior Financial
Officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Parent, the Issuer and the Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of the
Parent, the Issuer or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Parent, the Issuer or such Subsidiary shall have taken or proposes to take with
respect thereto; and

 



-18- 

 

 

(c)               Subsidiary Guarantors — setting forth a list of all
Subsidiaries that are Subsidiary Guarantors and certifying that each Subsidiary
that is required to be a Subsidiary Guarantor pursuant to Section 9.8 is a
Subsidiary Guarantor, in each case, as of the date of such Senior Financial
Officer’s certificate.

 

Section 7.3.         Visitation. The Issuer shall permit, and will cause the
Parent to permit, the representatives of each Purchaser (prior to the Second
Closing) and each holder of a Note that is an Institutional Investor:

 

(a)               No Default — if no Default or Event of Default then exists, at
the expense of such Purchaser or such holder and upon reasonable prior notice to
the Parent or the Issuer, as the case may be, to visit the principal executive
offices of the Parent or the Issuer, to discuss the affairs, finances and
accounts of the Parent, the Issuer and the Subsidiaries with the Parent’s or the
Issuer’s officers, and (with the consent of the Parent or the Issuer, as the
case may be, which consent will not be unreasonably withheld) its independent
public accountants (it being understood and agreed that only one such request
for a discussion with the Parent’s independent public accountants shall be made
per fiscal year by all Purchasers or holders of Notes and such discussion shall
be held on or around the end of the SAS 100 review period and that a Senior
Financial Officer of the Parent or the Issuer, as the case may be, shall receive
reasonable prior notice of, and shall be entitled (but not required) to be
present at, any such meeting), and (with the consent of the Parent or the
Issuer, as the case may be, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Parent, the Issuer and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; provided that only one such visit or one such discussion
shall be made per fiscal year by each Purchaser or holder of Notes; and

 

(b)               Default — if a Default or Event of Default then exists, at the
expense of the Issuer to visit and inspect any of the offices or properties of
the Parent, the Issuer or any Subsidiary, to examine all their respective books
of account, records, reports and other papers, to make copies and extracts
therefrom and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Issuer authorizes and has caused the Parent to authorize said
accountants to discuss the affairs, finances and accounts of the Parent, the
Issuer and the Subsidiaries (provided, that representatives of the Parent and
the Issuer shall receive reasonable prior notice of, and shall be entitled (but
not required) to be present at, any such discussion), all at such times and as
often as may be requested.

 

Section 7.4.         Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Issuer pursuant to
Sections 7.1 and 7.2 shall be deemed to have been delivered if the Issuer
satisfies or causes to be satisfied any of the following requirements with
respect to such financial statements, opinions of independent certified public
accountants, other information and Officer’s Certificates, as the case may be:

 

(a)               such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under paragraphs
(c) through (h) of Section 7.1 are delivered to each Purchaser or holder of a
Note by e-mail at the e-mail address set forth in such Purchaser’s or holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Issuer;

 



-19- 

 

 

(b)               the Parent shall have timely filed such Form 10-Q or Form
10-K, satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the
case may be, with the SEC on EDGAR and shall have made such form available on
its home page on the Internet, which is located at www.coresite.com as of the
date of this Agreement;

 

(c)               such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying
the requirements of Section 7.2 and any other information required under
paragraphs (c) through (h) of Section 7.1 are timely posted by or on behalf of
the Parent on IntraLinks or on any other similar website to which each Purchaser
or holder of Notes has free access; or

 

(d)               the Parent shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the Internet or on IntraLinks or on any other similar website
to which each Purchaser or holder of Notes has free access;

 

provided, however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
paragraphs (b), (c) or (d), the Issuer shall have given each Purchaser or holder
of a Note prior written notice, which may be by e-mail or in accordance with
Section 18, of such posting or filing in connection with each delivery; provided
further, that upon request of any Purchaser or holder to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by e-mail, the Issuer will promptly e-mail them or deliver
such paper copies, as the case may be, to such Purchaser or holder.

 

Section 8.    Payment and Prepayment of the Notes.

 

Section 8.1.         Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated Maturity Date
thereof.

 

Section 8.2.         Optional Prepayments with Make-Whole Amount. The Issuer
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount (provided that no Make-Whole Amount shall be due if such Notes
are prepaid during the last 30 days prior to the Maturity Date of such Notes).
The Issuer will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than ten days and not more than 60
days prior to the date fixed for such prepayment unless the Issuer and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3) and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer of the Issuer as to the estimated Make-Whole
Amount, if any, for such Notes due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Any such notice of prepayment
delivered in connection with a refinancing, the proceeds of which are to be used
to make such prepayment, may be made, if expressly so stated in such notice to
be, contingent upon the consummation of such refinancing and may be revoked by
the Issuer in the event such refinancing is not consummated; provided that such
notice of revocation is in writing. Two Business Days prior to such prepayment,
the Issuer shall deliver to each holder of Notes a certificate of a Senior
Financial Officer of the Issuer specifying the calculation of such Make-Whole
Amount, if any, as of the specified prepayment date.

 



-20- 

 

 

Section 8.3.         Allocation of Partial Prepayments. (a) In the case of each
partial prepayment of Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

(b)               Any prepayments pursuant to Section 8.7 shall be applied only
to the Notes of the holders electing to participate in such prepayment.

 

Section 8.4.         Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall, subject to the penultimate sentence of Section 8.2, mature and
become due and payable on the date fixed for such prepayment, together with
interest on such principal amount accrued to such date and the applicable
Make-Whole Amount, if any. From and after such date, unless the Issuer shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Issuer and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5.         Purchase of Notes. The Issuer will not and will not permit
any of its Affiliates to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of such Notes in accordance with this Agreement and the Notes or (b)
pursuant to a written offer to purchase any outstanding Notes made by the Issuer
or an Affiliate pro rata to the holders of all Notes at the time outstanding
upon the same terms and conditions. Any such offer shall provide each holder
with sufficient information to enable it to make an informed decision with
respect to such offer, and shall remain open for at least ten Business Days. If
the holders of more than 50% of the principal amount of the Notes then
outstanding accept such offer, the Issuer shall promptly notify the remaining
holders of Notes of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least five Business Days from its receipt
of such notice to accept such offer. The Issuer will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to this Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

 



-21- 

 

 

Section 8.6.         Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

 

“Called Principal” means, with respect to any Note , the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life.

 



-22- 

 

 

 

The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

 

Section 8.7.         Change of Control.

 

(a)               Notice of Change of Control. The Issuer will, no later than
ten Business Days after any Responsible Officer of the Issuer has knowledge of
the occurrence of any Change of Control, give written notice of such Change of
Control to each holder of Notes. If a Change of Control Prepayment Event has
occurred, such notice shall contain and constitute an offer by the Issuer to
prepay Notes as described in paragraph (b) of this Section 8.7 and shall be
accompanied by the certificate described in paragraph (e) of this Section 8.7.

 

(b)               Offer to Prepay Notes. The offer to prepay Notes contemplated
by paragraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date (which date shall be a Business Day) specified in
such offer (the “Proposed Prepayment Date”). Such date shall be not less than 30
days and not more than 60 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in such offer, the Proposed Prepayment
Date shall be the Business Day nearest to the 45th day after the date of such
offer).

 

(c)               Acceptance; Rejection. A holder of Notes may accept or reject
the offer to prepay made pursuant to this Section 8.7 by causing a notice of
such acceptance or rejection to be delivered to the Issuer at least ten Business
Days prior to the Proposed Prepayment Date. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.7, or to accept an
offer as to all of the Notes held by the holder, in each case on or before the
tenth Business Day preceding the Proposed Prepayment Date shall be deemed to
constitute a rejection of such offer by such holder.

 



-23-

 

 

(d)               Prepayment. Prepayment of the Notes to be prepaid pursuant to
this Section 8.7 shall be at 100% of the principal amount of such Notes,
together with accrued and unpaid interest thereon (but without any make-whole,
premium, penalty or Make-Whole Amount whatsoever or howsoever described).

 

(e)               Officer’s Certificate. Each offer to prepay Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Issuer and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
required to be fulfilled prior to the giving of notice have been fulfilled; and
(vi) in reasonable detail, the nature and date or proposed date of the Change of
Control Prepayment Event.

 

Section 8.8.         Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

 

Section 9.             Affirmative Covenants.

 

From the date of this Agreement until the First Closing and thereafter, so long
as any of the Notes are outstanding, the Issuer covenants that:

 

Section 9.1.         Compliance with Laws. Without limiting Section 10.4, the
Issuer will, and will cause the Parent and each Subsidiary to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject (including ERISA, Environmental Laws, the USA PATRIOT Act and the other
laws and regulations that are referred to in Section 5.16) and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.2.         Insurance. The Issuer will, and will cause the Parent and
each Subsidiary to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated to the extent necessary to ensure that non-maintenance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



-24-

 

 

Section 9.3.         Maintenance of Properties. The Issuer will, and will cause
the Parent and each Subsidiary to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times in all Material
respects; provided that this Section 9.3 shall not prevent the Parent, the
Issuer or any Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Issuer has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.4.         Payment of Taxes and Claims. The Issuer will, and will
cause the Parent and each Subsidiary to, file all material tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Parent, the
Issuer or any Subsidiary; provided that none of the Parent, the Issuer or any
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Parent, the Issuer
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Parent, the Issuer or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Parent,
the Issuer or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.         Legal Existence, Etc. Subject to Section 10.2, the Issuer
will, and will cause the Parent to, at all times preserve and keep its limited
partnership or corporate existence, as the case may be, in full force and
effect. Subject to Sections 10.2 and 10.6, the Issuer will, and will cause the
Parent to, at all times preserve and keep in full force and effect the limited
liability company, limited partnership or other organizational existence of each
of its Subsidiaries (unless merged into the Parent, the Issuer, a Subsidiary
Guarantor or a Wholly Owned Subsidiary) and all rights and franchises of the
Parent, the Issuer and its Subsidiaries unless, in the good faith judgment of
the Parent or the Issuer, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.6.         Books and Records. The Issuer will, and will cause the
Parent and each Subsidiary to, maintain proper books of record and account in
conformity with GAAP and in conformity in all material respects with all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Parent, the Issuer or such Subsidiary, as the case may be.
The Issuer will, and will cause the Parent and each Subsidiary to, keep books,
records and accounts which, in reasonable detail, accurately reflect in all
material respects all transactions and dispositions of assets. The Parent, the
Issuer and the Subsidiaries have devised a system of internal accounting
controls sufficient to provide reasonable assurances that their respective
books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Issuer will, and will cause the Parent and each
Subsidiary to, continue to maintain such system.

 



-25-

 

 

Section 9.7.         Pari Passu Ranking. The Issuer will ensure that its payment
obligations under this Agreement and the Notes, and the payment obligations of
each Note Guarantor under its Note Guaranty, will at all times rank at least
pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Issuer and such Note Guarantor, as
applicable.

 

Section 9.8.         Subsidiary Guarantors. (a) The Issuer may, and may cause
the Parent to, at its election (but subject to Section 9.8(c)), at any time or
from time to time, cause any Subsidiary which is not then a Subsidiary Guarantor
to become a Subsidiary Guarantor if the following conditions are satisfied:

 

(i)              each holder of a Note shall have received an executed
Subsidiary Guaranty or joinder to an existing Subsidiary Guaranty from such
Subsidiary Guarantor;

 

(ii)             to the extent required by or otherwise delivered pursuant to a
Principal Credit Facility, each holder of a Note shall have received an opinion
or opinions of counsel in all applicable jurisdictions to the combined effect
that such Subsidiary Guaranty of such Subsidiary Guarantor has been duly
authorized, executed and delivered by such Subsidiary Guarantor and constitutes
a legal, valid and binding obligation enforceable against such Subsidiary
Guarantor in accordance with its terms, all as subject to any exceptions and
assumptions of the type set forth in the opinions referenced in Section 4.4 and
as are reasonable under the circumstances;

 

(iii)            to the extent required by or otherwise delivered pursuant to a
Principal Credit Facility, each holder of a Note shall have received a
certificate of the Secretary (or other appropriate officer or person) of the new
Subsidiary Guarantor as to due authorization, charter documents, board
resolutions and the incumbency of officers and containing representations and
warranties on behalf of such Subsidiary Guarantor to the same effect, mutatis
mutandis, as those contained in Sections 5.1, 5.2, 5.6, 5.7, 5.19, 5.21 and 5.22
of this Agreement (but with respect to such Subsidiary Guarantor and such
Subsidiary Guaranty rather than the Issuer);

 

(iv)            to the extent fees and expenses are required to be paid pursuant
to a Principal Credit Facility in connection with such Subsidiary becoming
obligated on any Indebtedness under or with respect to such Principal Credit
Facility, all reasonable fees and expenses of the holders of the Notes,
including, without limitation, the reasonable fees of not more than one special
counsel representing all of the holders of the Notes in all applicable
jurisdictions, incurred in connection with the execution and delivery of the
Subsidiary Guaranty shall be paid or payable by the Issuer; and

 



-26-

 

 

(v)             to the extent required by or otherwise delivered pursuant to a
Principal Credit Facility, each holder of a Note shall have received a
certificate of a Senior Financial Officer of the Issuer that at such time and
immediately after giving effect to such Subsidiary Guaranty no Default or Event
of Default shall have occurred and be continuing.

 

(b)               Subject to Section 9.8(c), at the election of the Issuer and
by written notice to each holder of Notes, any Subsidiary Guarantor, including
any Initial Subsidiary Guarantor, may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders or any other Person; provided, in
each case, that (i) after giving effect to such release and discharge no Default
or Event of Default shall have occurred and be continuing, (ii) no amount is
then due and payable under such Subsidiary Guaranty and (iii) within ten
Business Days after such occurrence, each holder of Notes shall have received a
certificate of a Senior Financial Officer of the Issuer to the foregoing effect
and setting forth the information (including reasonably detailed computations)
reasonably required to establish compliance with the foregoing requirements;
provided further that, in the event that at any time after a Subsidiary
Guarantor has been released from its Subsidiary Guaranty pursuant to this
Section 9.8 and such Subsidiary thereafter becomes obligated on any Indebtedness
under or with respect to any Principal Credit Facility, its Subsidiary Guaranty
shall be automatically reinstated and the Issuer shall, within ten Business Days
after such occurrence (or such later date as agreed by the Required Holders),
cause such Subsidiary so required to become a Subsidiary Guarantor to execute
and deliver the documents required in Section 9.8(a); provided further, however,
that in the event that at any time, a Pool Owner that is not otherwise obligated
on any Indebtedness under or with respect to any Principal Credit Facility (and
is not therefore otherwise required to become a Subsidiary Guarantor pursuant to
this Section 9.8) becomes obligated on any Indebtedness (other than ordinary
course operating Indebtedness of such Pool Owner that is otherwise permitted
under the terms of clause (d), (f), (g), (h) or (i) of Section 10.7), the Issuer
shall, within ten Business Days after such occurrence (or such later date as
agreed by the Required Holders), cause such Pool Owner to become a Subsidiary
Guarantor and to execute and deliver the documents required in Section 9.8(a).

 

(c)               The Issuer agrees that so long as any Subsidiary is a
guarantor or borrower under or with respect to any Principal Credit Facility,
such Subsidiary shall at all such times be a Subsidiary Guarantor in accordance
with the provisions of Section 9.8(a); provided that, for the avoidance of
doubt, no Subsidiary shall be deemed to be a guarantor or borrower under or with
respect to any Principal Credit Facility if such Subsidiary is released from its
obligations thereunder simultaneously with the release from its Subsidiary
Guaranty.

 

Section 9.9.         Maintenance of Status. The Issuer shall make commercially
reasonable efforts to cause the Parent to at all times remain qualified as a
Real Estate Investment Trust under the Code and to remain in compliance in all
material respects with all provisions necessary to the qualification of the
Parent as a Real Estate Investment Trust under the Code.

 

Section 9.10.     Most Favored Lender Status. (a) If at any time the Parent, the
Issuer or any Subsidiary Guarantor is a party to, shall enter into or shall
assume or otherwise become bound or obligated under any Principal Credit
Facility (or any amendment thereto) that contains a Most Favored Covenant, then
the Issuer shall provide a Most Favored Lender Notice in respect of such Most
Favored Covenant. Such Most Favored Covenant shall be deemed automatically
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
in full herein, effective as of the date when such Most Favored Covenant shall
have become effective under such Principal Credit Facility (unless such date is
prior to the date of this Agreement, in which case such covenant will be deemed
incorporated effective as of the date of this Agreement) and any event of
default in respect of any such Most Favored Covenant so included herein shall be
deemed to be an Event of Default under Section 11(c) (after giving effect to any
grace or cure provisions under such Principal Credit Facility). Thereafter, upon
the request of any holder of a Note (and, prior to the Second Closing, any
Purchaser), the Issuer shall enter into any additional agreement or amendment to
this Agreement reasonably requested by such holder to further evidence any of
the foregoing.

 



-27-

 

 

(b)               (i) Any Most Favored Covenant incorporated into this Agreement
(herein referred to as an “Incorporated Covenant”) pursuant to this Section 9.10
shall be deemed automatically amended herein to reflect any subsequent
amendments made to such Most Favored Covenant under the applicable Principal
Credit Facility (provided that, if a Default or an Event of Default then exists
and the amendment of such Incorporated Covenant would make such covenant less
restrictive on the Issuer, then the prior written consent thereto of the
Required Holders shall be required as a condition to such amendment) and (ii)
any Incorporated Covenant shall be deemed automatically deleted from this
Agreement at such time as such Most Favored Covenant is deleted or otherwise
removed from the applicable Principal Credit Facility or such applicable
Principal Credit Facility shall be terminated (provided that, if a Default or an
Event of Default then exists, then the prior written consent thereto of the
Required Holders shall be required as a condition to such deletion or removal);
provided, however, that if any fee or other consideration is paid to the lenders
under such Principal Credit Facility for such amendment or deletion, the
equivalent of such fee or other consideration shall be paid to the holders of
the Notes upon the effectiveness of such amendment or deletion. Upon the
occurrence of any event described in clause (i) of the preceding sentence, upon
the request of the Issuer or any holder of Notes, the holders of Notes and the
Issuer shall enter into any additional agreement or amendment to this Agreement
reasonably requested by the Issuer or a holder of Notes, as the case may be,
evidencing the amendment of any such Incorporated Covenant. Upon the occurrence
of any event described in clause (ii) of the second preceding sentence, upon the
request of the Issuer, the holders of Notes shall enter into any additional
agreement or amendment to this Agreement reasonably requested by the Issuer
evidencing the deletion and termination of any such Incorporated Covenant.

 

(c)               “Most Favored Lender Notice” means, in respect of any Most
Favored Covenant, a written notice to each of the holders of the Notes (and in
the case of any Note registered in the name of a nominee for a disclosed
beneficial owner, to such beneficial owner, rather than such nominee, on the
date of such notice) and Purchasers (prior to the Second Closing) delivered
promptly, and in any event within ten Business Days after the inclusion of such
Most Favored Covenant in any Principal Credit Facility, from a Responsible
Officer referring to the provisions of this Section 9.10 and setting forth a
reasonably detailed description of such Most Favored Covenant and related
explanatory calculations, as applicable.

 

(d)               In no event shall the financial covenants herein or the
related definitions used therein contained in this Agreement as in effect (x) on
the date of this Agreement or (y) after any further amendments or other
modifications to this Agreement other than by operation of this Section 9.10, as
the case may be (a “Baseline Financial Covenants”), be deemed or construed to be
modified, excluded or terminated by operation of the terms of this Section 9.10
to be less restrictive than as set forth in the Baseline Financial Covenants or
to be inoperative; provided that if any financial covenant (whether as a
covenant or an event of default) contained in a Principal Credit Facility (other
than an Incorporated Covenant which, for the avoidance of doubt, will be subject
to clause (b) above) includes (i) a definition of “Gross Asset Value” (or such
similar definition) that includes a multiplier similar to the multiplier in
clause (b) of the definition of “Gross Asset Value” herein that is greater than
ten, the multiplier set forth in clause (b) of the definition of “Gross Asset
Value” herein shall be modified by operation of the terms of this Section 9.10
to be less restrictive on the Issuer and its Subsidiaries, but in no event shall
such multiplier exceed 11 and/or (ii) a definition of “Leased Asset NOI Amount”
(or such similar definition) that includes a multiplier similar to the
multiplier set forth at the end of the definition of “Leased Asset NOI Amount”
herein, then the multiplier set forth at the end of the definition of “Leased
Asset NOI Amount” herein shall be modified by operation of the terms of this
Section 9.10 to be less restrictive on the Issuer and its Subsidiaries, but in
no event shall such multiplier exceed six; provided, further, that, if at any
time after April 20, 2017 a change or modification, or proposed change or
modification, of an accounting principle or standard, including GAAP, results or
would result in a classification or reclassification of an obligation, including
in connection with the implementation of Accounting Standards Update 2016-02,
Leases (Topic 842), issued by the Financial Accounting Standards Board, or any
successor provision thereto, and the Primary Credit Facility is amended as a
result, each financial covenant herein and the related definitions used therein
shall be deemed automatically amended, mutatis mutandis, to reflect all changes
and modifications made to the respective covenant under the Primary Credit
Facility that corresponds to such financial covenant. In connection with any
amendment to this Agreement pursuant to this paragraph (d), the Issuer shall
provide a Most Favored Lender Notice which meets the requirements of paragraph
(c) of this Section 9.10.

 



-28-

 

 

Section 9.11.     Parent Covenants. The Issuer shall cause the Parent to comply
with the following covenants:

 

(a)               The Parent shall have as its sole business purpose owning
ownership interests of the Issuer, performing duties as the general partner of
the Issuer, making equity investments in the Issuer and doing and performing any
and all acts and things in service of the foregoing, and shall not engage in any
business or activities other than those described in this Section 9.11(a);
provided that the Parent may make additional investments in other entities at
any time; provided further, that if investments by the Parent (exclusive of
ownership interests in the Issuer) in the aggregate at any time exceed 5% of the
Parent’s gross assets (defined as consolidated total assets of the Parent and
its Subsidiaries plus accumulated depreciation), the Issuer shall (i) so notify
the Purchasers and/or the holders of the Notes, as applicable, in connection
with its delivery of financial statements pursuant to Section 7.1(a) and (b),
making reference in such notice to this Section 9.11(a), and (ii) upon the
written request of the Required Holders, thereafter provide to each holder of a
Note that is an Institutional Investor (and, prior to the Second Closing, each
Purchaser), for such time as the Parent’s investments (exclusive of ownership
interests in the Issuer) exceed such threshold (together with each delivery of
financial statements required by Sections 7.1(a) and (b)) an unaudited
consolidated balance sheet and an unaudited consolidated statement of operations
of the Issuer and its Subsidiaries, excluding footnotes, for the relevant date
and period.

 

(b)               The Parent shall promptly contribute or otherwise downstream
to the Issuer any net assets received by the Parent from third parties
(including, without limitation, the proceeds from any Equity Offering after the
date of this Agreement).

 

(c)               The Parent shall not make or permit to be made, by voluntary
or involuntary means, any transfer or encumbrance of its interest in the Issuer,
or any dilution of its interest in the Issuer; provided, however, that the
interests of the Parent in the Issuer may be diluted as a direct result of the
acquisition by the Issuer or its Subsidiaries of additional Real Estate, either
by acquiring title to such Real Estate directly in the name of the Issuer or any
such Subsidiary or by acquiring direct or indirect ownership interests in a
partnership, corporation or limited liability company that owns directly such
Real Estate (subject in all respects to compliance by the Issuer and its
Subsidiaries with the terms of this Agreement), the sales price of which is paid
in whole or in part by the issuance of additional interests in the Issuer so
long as the Parent at all times owns not less than 33% of the economic, voting
and beneficial interest in the Issuer and shall be the sole general partner of
the Issuer; provided further, that this paragraph shall not apply to any Plan of
the Parent or any unit redemptions of the Issuer by The Carlyle Group.

 

(d)               The Parent shall not dissolve, liquidate or otherwise wind up
its business, affairs or assets.

 

Section 10.               Negative Covenants.

 

From the date of this Agreement until the First Closing and thereafter, so long
as any of the Notes are outstanding, the Issuer covenants that:

 

Section 10.1.     Transactions with Affiliates. The Issuer will not, and will
not permit the Parent or any Subsidiary to, enter into directly or indirectly
any Material transaction or Material group of related transactions (including
the purchase, lease, sale or exchange of properties of any kind or the rendering
of any service) with any Affiliate (other than (a) the Parent, the Issuer or a
Subsidiary Guarantor or, in the case of a Subsidiary which is not a Subsidiary
Guarantor, another Subsidiary which is not a Subsidiary Guarantor or
(b) following the release of all Subsidiary Guaranties pursuant to Section
9.8(b), the Parent, the Issuer or a Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Parent’s, the Issuer’s or
such Subsidiary’s business and upon fair and reasonable terms not materially
less favorable to the Parent, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person that is not an
Affiliate.

 

Section 10.2.     Merger, Consolidation, Etc. The Issuer will not, and will not
permit the Parent to, consolidate with or merge with any other Person or convey,
transfer or lease (as lessor) all or substantially all of its assets in a single
transaction or series of transactions to any Person except:

 

(a)               the Parent may consolidate with or merge with, or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of related transactions to, any other Person if (i) the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Parent as an entirety, as the case may be (the “Surviving Parent”), shall
be a solvent corporation, business, trust, limited partnership or limited
liability company organized and existing under the laws of the United States of
America or any state thereof (including the District of Columbia), (ii) if the
Parent is not the Surviving Parent, such Surviving Parent shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement to
be performed or observed by the Parent, (iii) such Surviving Parent shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof, (iv) each of the Subsidiary Guarantors
shall have confirmed and ratified in writing reasonably satisfactory to the
Required Holders its obligations under its Subsidiary Guaranty, and
(v) immediately before and after giving effect to any such transaction, no
Default or Event of Default shall have occurred and be continuing; and

 



-29-

 

 

(b)               the Issuer may consolidate with or merge with, or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of related transactions to, any other Person if (i) the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Issuer as an entirety, as the case may be (the “Surviving Company”),
shall be a solvent corporation, business trust, limited partnership or limited
liability company organized and existing under the laws of the United States of
America or any state thereof (including the District of Columbia), (ii) if the
Issuer is not the Surviving Company, the Surviving Company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of the this Agreement
and the Notes to be performed or observed by the Issuer, (iii) such Surviving
Company shall have caused to be delivered to each holder of any Notes an opinion
of nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof, (iv) each of the
Parent and the Subsidiary Guarantors shall have confirmed and ratified in
writing reasonably satisfactory to the Required Holders its obligations under
the Parent Guaranty and Subsidiary Guaranty, respectively, and (v) immediately
before and after giving effect to any such transaction, no Default or Event of
Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of all or substantially all of the assets
of the Parent or the Issuer shall have the effect of releasing the Parent, the
Issuer or any Surviving Parent or Surviving Company or any other Person that
becomes the surviving or continuing Person in the manner prescribed in this
Section 10.2 from its liability under this Agreement, a Note Guaranty and the
Notes, as applicable.

 

Section 10.3.     Line of Business. The Issuer will not, and will not permit the
Parent or any Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Parent, the Issuer and the Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Parent, the Issuer and the
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Disclosure Documents.

 



-30-

 

 

Section 10.4.     Terrorism Sanctions Regulations. The Issuer will not, and will
not permit the Parent or any Controlled Entity to (a) become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or (b) directly or indirectly have any investment in or engage in
any dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (i) would cause any Purchaser or any holder to be in violation
of, or subject to sanctions under, any U.S. Economic Sanctions Laws or any
similar laws, regulations or orders adopted by any state within the United
States of America, or (ii) is prohibited by or subject to sanctions under any
U.S. Economic Sanctions Laws.

 

Section 10.5.     Liens. The Issuer will not, and will not permit the Parent or
any Subsidiary to, directly or indirectly, create, incur, assume or permit to
exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset included in the Unencumbered Asset Pool
(including any document or instrument in respect of goods or accounts receivable
of the Parent, the Issuer or any such Subsidiary) immediately prior to the
creation, incurrence, assumption or existence of such Lien, whether now owned or
held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:

 

(a)               Liens securing Indebtedness of the Parent, the Issuer or any
Subsidiary outstanding under or pursuant to the Primary Credit Facility so long
as the Notes (and any Guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the Issuer
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders; provided, that in the case of other cash
collateral required to be provided under the Primary Credit Facility in respect
of loans, swing line loans and/or exchange rate fluctuations with respect to
credit extensions under the Primary Credit Facility (other than any cash
collateral established for the purposes of securing obligations in respect of
loans, swing line loans thereunder pursuant to a customary “defaulting lender”
provision), the Parent, the Issuer or any Subsidiary shall be deemed to have
satisfied the requirements of this clause (a) if cash collateral in an amount
proportional (based on the then-outstanding principal amount of the credit
extensions under the Primary Credit Facility and the then-outstanding principal
amount of the Notes) to the amount of cash collateral so provided under the
Primary Credit Facility is concurrently pledged to the holders of Notes or their
designee pursuant to documentation reasonably acceptable to the Required Holders
in substance and in form; provided, further that in the case of other cash
collateral required to be provided under the Primary Credit Facility in respect
of letters of credit (other than any cash collateral established for the
purposes of securing obligations in respect of letters of credit pursuant to a
customary “defaulting lender” provision), the Parent, the Issuer or any
Subsidiary shall be deemed to have satisfied the requirements of this clause (a)
if cash collateral in an amount equal to the amount of cash collateral so
provided under the Primary Credit Facility is concurrently pledged to the
holders of Notes or their designee pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form;

 

(b)               Liens for taxes, assessments or other governmental charges
which are not yet due and payable or the payment of which is not at the time
required by Section 9.4;

 



-31-

 

 

(c)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested by the Parent, the Issuer or such Subsidiary on a timely basis in good
faith and in appropriate proceedings in compliance with Section 9.4;

 

(d)                pledges and deposits made in connection with workers’
compensation, unemployment insurance, pensions or other employee benefits and
other social security laws or regulations;

 

(e)                other Liens incidental to the normal course of the business
of the Parent, the Issuer and the Subsidiaries or the ownership of their
property, including deposits and Liens with respect to the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case which are
not securing Indebtedness;

 

(f)                 covenants, easements, zoning restrictions, rights of way,
governmental permitting and operation restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens, purchase money security interests and similar encumbrances on
real property imposed by law incidental to the ownership of property or assets
or as arising in the ordinary course of business that do not materially detract
from the value of the affected property;

 

(g)                any attachment or judgment Lien, unless the judgment it
secures shall not, within 60 days after entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of such stay;

 

(h)                the rights of tenants or subtenants under Leases in the
ordinary course of business;

 

(i)                 any option, contract or other agreement to sell an asset;
provided such sale is otherwise permitted by this Agreement; and

 

(j)                 with respect to any Leased Asset, any (i) reversionary
interest or title of lessor or sublessor under the applicable Lease or (ii)
Lien, easement, restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject.

 

Section 10.6.     Sales of Assets. Except as permitted in Section 10.2, the
Issuer will not, and will not permit the Parent or any Subsidiary to, sell,
lease or otherwise dispose of (including by way of merger, consolidation or
amalgamation) any of the assets of the Parent, the Issuer or any Subsidiary
included in the Unencumbered Asset Pool; provided, however, that any Subsidiary
may sell, lease or otherwise dispose of such assets if (a) such assets are sold,
leased or otherwise disposed of to the Parent, the Issuer or any Subsidiary or
(b) at such time and after giving effect thereto (including (i) any concurrent
repayment of unsubordinated Indebtedness of the Parent, the Issuer and/or a
Subsidiary (other than Indebtedness owing to the Parent, the Issuer or a
Subsidiary)) or (ii) the acquisition of productive assets used or useful in
carrying on the business of the Parent, the Issuer or any Subsidiary), no
Default or Event of Default shall have occurred and be continuing.

 

Section 10.7.     Limitation on Subsidiary Indebtedness. The Issuer will not,
and will cause the Parent not to, permit any Subsidiary (which is not a
Subsidiary Guarantor) to create, assume, incur or guarantee or otherwise be or
become liable in respect of any Indebtedness other than:

 



-32-

 

 

(a)                Indebtedness of any Subsidiaries outstanding as of the date
of this Agreement and described on Schedule 5.15 hereto;

 

(b)                Indebtedness of any Person which becomes a Subsidiary of the
Parent, the Issuer or any Subsidiary after the date of Closing and which is
outstanding on the date such Person becomes a Subsidiary (or such Person is at
such time contractually bound, in writing to incur such Indebtedness);

 

(c)                any replacement, extension or renewal of any Indebtedness
permitted by paragraphs (a) or (b) above (without increase in the principal
amount thereof);

 

(d)                any Indebtedness of Subsidiaries owing to the Parent, the
Issuer or any Subsidiary Guarantor;

 

(e)                any classification or reclassification of an obligation,
including a lease, as debt as a result of a change or modification of an
accounting principal or standard, including GAAP;

 

(f)                 current liabilities incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(g)                Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of Section 9.4;

 

(h)                Indebtedness in respect of judgments only to the extent, for
the period and for an amount not resulting in an Event of Default;

 

(i)                 endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business; and

 

(j)                 Unsecured Indebtedness not otherwise permitted by the
foregoing, provided that after giving effect thereto the aggregate principal
amount of all unpaid Indebtedness permitted pursuant to this clause (j) does not
exceed 10% of Gross Asset Value determined as of the date of such creation,
assumption, incurrence or guarantee.

 

Section 10.8.     Consolidated Total Unsecured Indebtedness. The Issuer shall
not permit at any time Consolidated Total Unsecured Indebtedness to exceed
Unencumbered Asset Pool Availability.

 

Section 10.9.     Minimum Consolidated Tangible Net Worth. The Issuer shall not
permit Consolidated Tangible Net Worth to be less than the sum of (a)
$2,274,892,911.00, plus (b) 75% of the sum of (i) any additional Net Offering
Proceeds after December 31, 2017, plus (ii) the value of interests in the Issuer
or interests in the Parent issued upon the contribution of assets to the Issuer
or its Subsidiaries after December 31, 2017 (with such value determined at the
time of contribution).

 



-33-

 

 

Section 10.10. Consolidated Total Indebtedness to Gross Asset Value. (a) The
Issuer shall not permit at any time Consolidated Total Indebtedness to exceed
60% of Gross Asset Value; provided that, at the Issuer’s election, for an
Elevated Period, Consolidated Total Indebtedness may exceed 60% of Gross Asset
Value but in no event may Consolidated Total Indebtedness exceed 65% of Gross
Asset Value (the “Elevated Leverage Ratio”).

 

(b)               For any fiscal quarter in which the Elevated Leverage Ratio is
utilized, the Issuer shall be obligated to pay to each holder of a Note
additional interest (the “Elevated Leverage Ratio Interest”) comprising the
product of (i) the aggregate outstanding principal amount of Notes held by such
holder (or its predecessor(s) in interest) as of the first day of the relevant
fiscal quarter for which Elevated Leverage Ratio Interest is due, (ii) 0.25% and
(iii) 0.25 (to reflect that the Elevated Leverage Ratio Interest is payable
quarterly); provided that for any fiscal quarter in which the Elevated Period
has commenced, the Elevated Leverage Ratio Interest for any such Note shall be
reduced by an amount equal to such Elevated Leverage Ratio Interest multiplied
by a fraction, (A) the numerator of which is equal to 90 minus the number of
days (computed on the basis of a 360-day year of twelve 30-day months) from the
beginning of the related fiscal quarter to the start of the Elevated Period and
(B) the denominator of which is 90. Such Elevated Leverage Ratio Interest shall
be payable on each June 15 or December 15 next succeeding the completion of the
relevant Elevated Period together with the regularly scheduled interest due on
such holder’s Notes. Notwithstanding the foregoing, the Elevated Leverage Ratio
Interest shall not be payable for any quarterly period for which the Issuer has
paid or is paying the Elevated Fixed Charges Ratio Interest (as defined below).

 

(c)               Together with or prior to delivery of the Elevated Leverage
Ratio Interest as contemplated by paragraph (b) of this Section 10.10, the
Issuer shall deliver to each of the holders of the Notes a written notice from a
Senior Financial Officer of the Issuer or Parent (i) stating that the Issuer has
applied the Elevated Leverage Ratio to a calendar quarter (and specifying the
applicable calendar quarter) and (ii) confirming that the applicable Elevated
Leverage Ratio Interest is being paid with respect to such calendar quarter. The
notice provided for in this paragraph (c) of this Section 10.10 may be the same
notice as provided under paragraph (c) of Section 10.11.

 

(d)               In determining the Elevated Leverage Ratio Interest with
respect to any fiscal quarter during which any Note is paid in full, the
Elevated Leverage Ratio Interest for any such Note shall be reduced to an amount
equal to such Elevated Leverage Ratio Interest multiplied by a fraction, (i) the
numerator of which is equal to 90 minus the number of days (computed on the
basis of a 360-day year of twelve 30-day months) from such payment in full to
the end of the related fiscal quarter and (ii) the denominator of which is 90.
In the event of a partial prepayment of any Note during a fiscal quarter, the
Elevated Leverage Ratio Interest shall be similarly prorated with respect to the
principal amount of Notes prepaid.

 

Section 10.11. Adjusted Consolidated EBITDA to Consolidated Fixed Charges. (a)
The Issuer shall not permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended calendar quarter to Consolidated Fixed Charges for
the most recently ended calendar quarter annualized, to be less than 1.50 to
1.00.

 



-35-

 

 

(b)               Without limiting the foregoing, in the event the ratio of
Adjusted Consolidated EBITDA determined for the most recently ended calendar
quarter to Consolidated Fixed Charges for the most recently ended calendar
quarter annualized is less than 1.70 to 1.00 (an “Elevated Fixed Charges
Ratio”), the Issuer shall pay to each holder of a Note additional interest (the
“Elevated Fixed Charges Ratio Interest”) comprising the product of (i) the
aggregate outstanding principal amount of Notes held by such holder (or its
predecessor(s) in interest) as of the first day of the relevant calendar quarter
for which Elevated Fixed Charges Ratio Interest is due, (ii) 0.25% and (iii)
0.25 (to reflect that the Elevated Fixed Charges Ratio Interest is payable
quarterly). Such Elevated Fixed Charges Ratio Interest shall be payable on each
June 15 or December 15 next succeeding the completion of the calendar quarter
for which Elevated Fixed Charges Ratio Interest is due together with the
regularly scheduled interest due on such holder’s Notes. Notwithstanding the
foregoing, the Elevated Fixed Charges Ratio Interest shall not be payable for
any quarterly period for which the Issuer has paid or is paying the Elevated
Leverage Ratio Interest.

 

(c)               Together with or prior to delivery of the Elevated Fixed
Charges Ratio Interest as contemplated by paragraph (b) of this Section 10.11,
the Issuer shall deliver to each of the holders of the Notes a written notice
from a Senior Financial Officer of the Issuer or Parent (i) stating that the
Issuer has applied the Elevated Fixed Charges Ratio to a calendar quarter (and
specifying the applicable calendar quarter) and (ii) confirming that the
applicable Elevated Fixed Charges Ratio Interest is being paid with respect to
such calendar quarter. The notice provided for in this paragraph (c) of this
Section 10.11 may be the same notice as provided under paragraph (c) of Section
10.10.

 

(d)               In determining the Elevated Fixed Charges Ratio Interest with
respect to any calendar quarter during which any Note is paid in full, the
Elevated Fixed Charges Ratio Interest for any such Note shall be reduced to an
amount equal to such Elevated Fixed Charges Ratio Interest multiplied by a
fraction, (i) the numerator of which is equal to 90 minus the number of days
(computed on the basis of a 360-day year of twelve 30-day months) from such
payment in full to the end of the related calendar quarter and (ii) the
denominator of which is 90. In the event of a partial prepayment of any Note
during a calendar quarter, the Elevated Fixed Charges Ratio Interest shall be
similarly prorated with respect to the principal amount of Notes prepaid.

 

Section 10.12. Secured Indebtedness to Gross Asset Value. The Issuer shall not
permit at any time Secured Indebtedness to exceed 40% of Gross Asset Value.

 

Section 11.               Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)               the Issuer defaults in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

 



-36-

 

 

(b)               the Issuer defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable;
provided that such failure shall not be an Event of Default if it occurs solely
from any technical or administrative difficulties relating solely to the
transfer of such amount and such failure is remedied within seven Business Days
after the due date for payment; or

 

(c)               the Issuer defaults in the performance of or compliance with
any term contained in Section 7.1(d) or Section 10 or any Incorporated Covenant;
or

 

(d)               the Issuer or any Note Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Note Guaranty and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default and (ii) the Issuer receiving written notice of
such default from any holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d)); or

 

(e)               (i) any representation or warranty made in writing by or on
behalf of the Parent or the Issuer or by any officer of the Parent or the Issuer
in this Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (ii) any representation or warranty
made in writing by or on behalf of any Subsidiary Guarantor or by any officer of
such Subsidiary Guarantor in any Subsidiary Guaranty or any writing furnished in
connection with such Subsidiary Guaranty proves to have been false or incorrect
in any material respect on the date as of which made; or

 

(f)                (i) the Parent, the Issuer or any Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest (in an amount of at least
$100,000 (or its equivalent in the relevant currency of payment)) on any
Indebtedness (other than Indebtedness hereunder and under any Subsidiary
Guaranty) that is outstanding in an aggregate principal amount of at least
$25,000,000 (or its equivalent in the relevant currency of payment) in the case
of Recourse Indebtedness or $50,000,000 (or its equivalent in the relevant
currency of payment) in the case of Non-Recourse Indebtedness beyond any period
of grace provided with respect thereto, or (ii) the Parent, the Issuer or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness (other than Indebtedness hereunder and under
any Subsidiary Guaranty) in an aggregate outstanding principal amount of at
least $25,000,000 (or its equivalent in the relevant currency of payment) in the
case of Recourse Indebtedness or $50,000,000 (or its equivalent in the relevant
currency of payment) in the case of Non-Recourse Indebtedness or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into Equity Interests), (x) the Parent, the Issuer or any Subsidiary has become
obligated to purchase or repay Indebtedness (other than Indebtedness hereunder
and under and Subsidiary Guaranty) before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $25,000,000 (or its equivalent in the relevant currency of
payment) in the case of Recourse Indebtedness or $50,000,000 (or its equivalent
in the relevant currency of payment) in the case of Non-Recourse Indebtedness,
or (y) one or more Persons have the right to require the Parent, the Issuer or
any Subsidiary so to purchase or repay such Indebtedness; or

 



-37-

 

 

(g)               the Parent, the Issuer or any Significant Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated or
(vi) takes corporate action for the purpose of any of the foregoing; or

 

(h)               a court or other Governmental Authority of competent
jurisdiction enters an order appointing, without consent by either the Parent,
the Issuer or any Significant Subsidiary, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent, the Issuer or any Significant Subsidiary, or any such
petition shall be filed against the Parent, the Issuer or any Significant
Subsidiary and such petition shall not be dismissed within 60 days; or

 

(i)                 any event occurs with respect to the Parent, the Issuer or
any Significant Subsidiary which under the laws of any jurisdiction is analogous
to any of the events described in Section 11(g) or Section 11(h); provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 11(g) or Section 11(h); or

 

(j)                 one or more final judgments or orders for the payment of
money aggregating in excess of $50,000,000 (or its equivalent in the relevant
currency of payment) (to the extent not covered by independent third-party
insurance), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Parent, the Issuer and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

(k)               if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Issuer or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $50,000,000, (iv) the Issuer
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Issuer or any
ERISA Affiliate withdraws from any Multiemployer Plan or (vi) the Issuer or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Issuer or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(k), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or

 



-38-

 

 

(l)                 any Note Guaranty shall cease to be in full force and
effect, any Note Guarantor or any Person acting on behalf of any Note Guarantor
shall contest in any manner in writing the validity, binding nature or
enforceability of any Note Guaranty, or the obligations of any Note Guarantor
under any Note Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Note Guaranty.

 

Section 12.                        Remedies on Default, Etc.

 

Section 12.1.     Acceleration. (a) If an Event of Default with respect to the
Issuer described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of Section
11(g)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.

 

(b)               If any other Event of Default has occurred and is continuing,
the Required Holders may at any time at their option, by notice or notices to
the Issuer, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)               If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Issuer, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon in respect of any Notes at the
Default Rate) and (y) the Make-Whole Amount, if any, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 



-39-

 

 

Section 12.2.     Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Note Guaranty, or for an injunction against a violation
of any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

 

Section 12.3.     Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Issuer, may rescind and annul any such declaration and its
consequences if (a) the Issuer has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Issuer nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than nonpayment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Note Guaranty or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Issuer under Section 15, the Issuer will pay to
the holder of each Note on demand such further amount as shall be sufficient to
cover all reasonable and documented costs and expenses of such holder incurred
in any enforcement or collection under this Section 12, including reasonable and
documented attorneys’ fees, expenses and disbursements.

 

Section 13.               Registration; Exchange; Substitution of Notes.

 

Section 13.1.     Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Issuer shall not
be affected by any notice or knowledge to the contrary. The Issuer shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 



-40-

 

 

Section 13.2.     Transfer and Exchange of Notes. Upon surrender of any Note to
the Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form set forth in Schedule
1. Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp, documentary or similar
tax, charge or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000;
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.

 

Section 13.3.     Replacement of Notes. Upon receipt by the Issuer at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation); and

 

(a)               in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $100,000,000 or a Qualified Institutional Buyer,
such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory); or

 

(b)               in the case of mutilation, upon surrender and cancellation
thereof, within ten Business Days thereafter, the Issuer at its own expense
shall execute and deliver, in lieu thereof, a new Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

Section 14.                        Payments on Notes.

 

Section 14.1.     Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
Citibank, N.A. in such jurisdiction. The Issuer may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 



-41-

 

 

Section 14.2.     Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Issuer in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at the place of payment most recently designated by the Issuer pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 13.2. The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

 

Section 14.3.     FATCA and Other Tax Information. By acceptance of any Note,
the holder of such Note agrees that such holder will with reasonable promptness
duly complete and deliver to the Issuer a properly executed Internal Revenue
Service Form W-9, W-8BEN-E, W-8ECI, W-8EXP or W-8IMY, as applicable, in each
case together with any required attachments and establishing a complete
exemption from U.S. federal withholding tax with respect to payments in
connection with the Notes and Note Guaranties under the law in effect as of the
date of this Agreement. In addition, by acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Issuer, or to such other Person as may be reasonably
requested by the Issuer, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by the Issuer necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Issuer to comply with its obligations under FATCA and (b)
in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Issuer to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Issuer is required to obtain such information under FATCA and, in
such event, the Issuer shall treat any such information it receives as
confidential. Each holder agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification under then-current law or promptly notify the
Issuer in writing of its legal inability to do so.

 



-42-

 

 

Section 15.            EXPENSES, ETC.

 

Section 15.1.     Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Issuer will pay all costs and expenses
(including reasonable and documented attorneys’ fees of one special counsel for
the holders, taken as a whole, and, if reasonably required by the Required
Holders, one local or other counsel for the holders, taken as a whole) incurred
by the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, any Note Guaranty or the Notes (whether or not
such amendment, waiver or consent becomes effective), including: (a) the costs
and expenses incurred in enforcing or defending (or determining whether or how
to enforce or defend) any rights under this Agreement, any Note Guaranty or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Note Guaranty
or the Notes, or by reason of being a holder of any Note, (b) the costs and
expenses, including fees of one financial advisor for all of Purchasers and the
holders of the Notes, as a whole, incurred in connection with the insolvency or
bankruptcy of the Parent, the Issuer or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Note Guaranty and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO; provided that such costs and expenses
under this clause (c) shall not exceed $5,000. The Issuer will pay, and will
save each Purchaser and each other holder of a Note harmless from, (i) all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes) and (ii) any and all wire transfer fees that any
bank deducts from any payment under such Note to such holder or otherwise
charges to a holder of a Note with respect to a payment under such Note;
provided such holder shall have submitted a request for such deducted amount
within 30 days of the receipt of the related payment under its Note.

 

Section 15.2.     Certain Taxes. The Issuer agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or any Note Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States of America or any other jurisdiction where the Issuer
or any Note Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or any Note Guaranty or of any of the
Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Issuer pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Issuer hereunder.

 

Section 15.3.     Survival. The obligations of the Issuer under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Note Guaranty or the Notes, and
the termination of this Agreement.

 

Section 16.            Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon, as made on the date of the applicable Closing,
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Issuer pursuant to this Agreement shall be deemed representations
and warranties of the Issuer under this Agreement made as of the date provided.
Subject to the preceding sentence, this Agreement, the Notes and any Note
Guaranty embody the entire agreement and understanding between each Purchaser
and the Issuer and supersede all prior agreements and understandings relating to
the subject matter hereof.

 



-43-

 

 

Section 17.            Amendment and Waiver.

 

Section 17.1.     Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Issuer and
the Required Holders and, solely with respect to Section 23, the Parent, except
that:

 

(a)               no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or
21 hereof, or any defined term (as it is used therein) will be effective as to
any Purchaser unless consented to by such Purchaser in writing; and

 

(b)               no amendment or waiver may, without the written consent of
each Purchaser and the holder of each Note at the time outstanding, (A) subject
to Section 12 relating to acceleration or rescission, change the amount or time
of any prepayment or payment of principal of, or reduce the rate or change the
time of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (B) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
(C) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), 11(a), 11(b), 12, 17, 20 or 23, or (D) change the principal amount
of the Notes that the applicable Purchasers are to purchase pursuant to Section
2 upon the satisfaction of the conditions to the applicable Closing that appear
in Section 4.

 

Section 17.2.     Solicitation of Holders of Notes.

 

(a)               Solicitation. The Issuer will provide each Purchaser and
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser or holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Note Guaranty. The Issuer will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to this Section 17 or any
Note Guaranty to each Purchaser and holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Purchasers and/or holders of Notes.

 

(b)               Payment. The Issuer will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or holder of a Note as consideration for or as an
inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of any Note Guaranty or
any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Purchaser and each holder of a Note even if such
Purchaser or holder did not consent to such waiver or amendment.

 



-44-

 

 

(c)               Consent in Contemplation of Transfer. Any consent given
pursuant to this Section 17 or any Note Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Parent, (ii) the
Issuer, (iii) any Subsidiary or any other Affiliate or (iv) any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with the Issuer and/or any of its Affiliates, in
each case in connection with such consent, shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

Section 17.3.     Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Note Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Issuer without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Issuer and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or Note
Guaranty shall operate as a waiver of any rights of any Purchaser or holder of
such Note.

 

Section 17.4.     Notes Held by Issuer, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Note Guaranty
or the Notes, or have directed the taking of any action provided herein or in
any Note Guaranty or the Notes to be taken upon the direction of the holders of
a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Parent, the Issuer or any
Affiliate shall be deemed not to be outstanding.

 

Section 18.            Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid)
or (c) by an internationally recognized overnight delivery service (charges
prepaid). Any such notice must be sent:

 

(i)                 if to any Purchaser or its nominee, to such Purchaser or
nominee at the address specified for such communications in the Purchaser
Schedule, or at such other address as such Purchaser or nominee shall have
specified to the Issuer in writing,

 



 -45-

 

 

(ii)              if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Issuer in writing, or

 

(iii)            if to the Parent, the Issuer or any Subsidiary Guarantor, to
the Issuer at its address set forth at the beginning hereof to the attention of
(1) Mr. Adam Post and (2) the General Counsel, or at such other address as the
Issuer shall have specified to the holder of each Note in writing, with a copy
to:

 

Latham & Watkins LLP
555 Eleventh Street NW, Suite 1000
Washington, D.C. 20004
Attention: Brandon J. Bortner
Attention: Christopher J. Clark

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.            Reproduction of Documents.

 

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the applicable Closing (except the Notes themselves) and (c)
financial statements, certificates and other information previously or hereafter
furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital or other similar process and such
Purchaser may destroy any original document so reproduced. The Issuer agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Issuer or any holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

Section 20.            Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent, the Issuer
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Parent, the Issuer or
such Subsidiary; provided that such term does not include information that (a)
was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Parent, the Issuer or any Subsidiary or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser; provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes and such recipient is
notified of its obligation to maintain the confidentiality of such information),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20), (v)
any Person from which it offers to purchase any Security of the Parent or the
Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (vi) any federal or
state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Note Guaranty (provided with respect to
subclauses (w) (except where required disclosure of the purchase of the Notes is
to be made to any supervisory or regulatory body during the normal course of its
exercise of its regulatory or supervisory function over such Purchaser as an
insurance company and consistent with such Purchaser’s usual practice), (x) and
(y) that, unless specifically prohibited by applicable law, rule, regulation or
order, such Purchaser shall use its reasonable best efforts to notify the Issuer
of such pending disclosure and, to the extent practicable, the opportunity to
seek a protective order or to pursue such further legal action as may be
necessary to preserve the privileged nature and confidentiality of the
Confidential Information. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Issuer in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Issuer
embodying this Section 20.

 



 -46-

 

 

In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Issuer, this
Section 20 shall supersede any such other confidentiality undertaking.

 

Section 21.            Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

Section 22.                        Miscellaneous.

 

Section 22.1.     Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that, other
than as set forth in Section 10.2, the Issuer may not assign or otherwise
transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

Section 22.2.     Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Parent, the Issuer or any Subsidiary to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

 

(b)               Except as provided in paragraph (d) of Section 9.10, if at any
time any adopted change in GAAP would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Issuer or the
Required Holders shall so request, the holders of the Notes and the Parent and
the Issuer shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders and in any event for a period not to exceed
90 days following such initial request); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Issuer shall provide to the holders of
the Notes financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 



 -47-

 

 

Section 22.3.     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.     Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

Section 22.5.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. The parties agree to electronic contracting and signatures with respect
to this Agreement and the other documents executed in connection herewith (other
than the Notes). Delivery of an electronic signature to, or a signed copy of,
this Agreement and such other documents (other than the Notes) by facsimile,
email or other electronic transmission shall be fully binding on the parties to
the same extent as the delivery of the signed originals and shall be admissible
into evidence for all purposes. The words “execution,” “execute,” “signed,”
“signature” and words of like import in or related to any document to be signed
in connection with this Agreement and the other documents (other than the Notes)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Company or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act. Notwithstanding the foregoing, if any
Purchaser shall request manually signed counterpart signatures to any document,
the Issuer hereby agrees to use its reasonable endeavors to provide such
manually signed signature pages as soon as reasonably practicable.

 



 -48-

 

 

Section 22.6.     Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

Section 22.7.     Jurisdiction and Process; Waiver of Jury Trial. (a) Each of
the Parent and the Issuer irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each of the Parent and the Issuer irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)               Each of the Parent and the Issuer agrees, to the fullest
extent permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.

 

(c)               Each of the Parent and the Issuer consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.7(a) by mailing a copy thereof by
registered, certified, priority or express mail (or any substantially similar
form of mail), postage prepaid, return receipt or delivery confirmation
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each of the Parent and the Issuer agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the U.S. Postal Service
or any reputable commercial delivery service.

 

(d)               Nothing in this Section 22.7 shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Parent or the Issuer in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 



 -49-

 

 

(e)               The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

 

Section 23.            Parent Guaranty.

 

Section 23.1.     Parent Guaranty. The Parent hereby, jointly and severally,
together with the Subsidiary Guarantors under the Subsidiary Guaranty,
absolutely and unconditionally guaranties to the holders from time to time of
the Notes: (a) the full and prompt payment of the principal of all of the Notes
and of the interest thereon at the rate therein stipulated and the Make-Whole
Amount (if any), when and as the same shall become due and payable, whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration, or otherwise (including (to the extent legally enforceable)
interest due on overdue payments of principal, Make-Whole Amount (if any) or
interest at the rate set forth in the Notes) and all other amounts from time to
time owing by the Issuer under this Agreement and under the Notes (including,
without limitation, costs and expenses), (b) the full and prompt performance and
observance by the Issuer of each and all of the obligations, covenants and
agreements required to be performed or observed by the Issuer under the terms of
the Notes and this Agreement and (c) the full and prompt payment, upon demand by
any holder of the Notes, of all costs and expenses, legal or otherwise
(including attorneys’ fees) and such expenses, if any, as shall have been
expended or incurred in the protection or enforcement of any right or privilege
under the Notes or this Agreement, including, without limitation, in any
consultation or action in connection therewith, subject to the limitations set
forth in Section 15.1 of this Agreement. The guaranty of the Notes herein
provided for is a guaranty of the immediate and timely payment of the principal
and interest on the Notes and the Make-Whole Amount (if any) as and when the
same are due and payable and shall not be deemed to be a guaranty only of the
collectability of such payments and therefore each holder of the Notes may sue
the Parent directly upon such principal, interest and Make-Whole Amount (if any)
becoming so due and payable.

 

Section 23.2.     Obligations Absolute and Unconditional. The obligations of the
Parent under this Agreement shall be absolute and unconditional and shall remain
in full force and effect until the entire principal, interest and Make-Whole
Amount (if any) on the Notes and all other sums due pursuant to Section 23.1
shall have been paid, and such obligations shall not be affected, modified or
impaired upon the happening from time to time of any circumstance or occurrence,
including, without limitation, the following, whether or not with notice to or
the consent of the Parent:

 

(a)               the extension of the time for payment of any principal of, or
interest (or Make-Whole Amount, if any) on any Note owing or payable on such
Note or of the time of or for performance of any obligations, covenants or
agreements under or arising out of this Agreement or the extension or the
renewal of any thereof;

 

(b)               the modification or amendment of any obligation, covenant or
agreement set forth in this Agreement or the Notes;

 



 -50-

 

 

(c)               the power or authority or the lack of power or authority of
the Issuer to issue the Notes or to execute and deliver this Agreement;

 

(d)               the existence or continuance of the Issuer as a legal entity;

 

(e)               any failure to present the Notes for payment or to demand
payment thereof, or to give the Issuer or the Parent notice of dishonor for
non-payment of the Notes, when and as the same may become due and payable, or
notice of any failure on the part of the Issuer to do any act or thing or to
perform or to keep any covenant or agreement by it to be done, kept or performed
under the terms of the Notes or this Agreement;

 

(f)                any failure, omission, delay or lack on the part of the
holders of the Notes to enforce, assert or exercise any right, power or remedy
conferred on the holders of the Notes in this Agreement or the Notes or any
other act or acts on the part of the holders from time to time of the Notes;

 

(g)               the acceptance of any security or any guaranty, the advance of
additional money to the Issuer, or any sale, release, substitution or exchange
of any security;

 

(h)               the waiver, compromise, settlement, release or termination of
any or all of the obligations, covenants or agreements of the Issuer contained
in this Agreement or the payment, performance or observance thereof;

 

(i)                 the voluntary or involuntary liquidation, dissolution, sale
or other disposition of all or substantially all the assets, marshalling of
assets and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement under bankruptcy or similar
laws, composition with creditors or readjustment of, or other similar procedures
affecting the Issuer, the Parent or any of the assets of any of them, or any
allegation or contest of the validity of this Agreement or the disaffirmance of
this Agreement in any such proceeding;

 

(j)                 the invalidity or unenforceability of the Notes or this
Agreement, or the obligations of the Issuer or the Parent under the Notes or
this Agreement;

 

(k)               the default or failure of the Parent or the Issuer fully to
perform any of its covenants or obligations set forth in this Agreement or the
failure to give notice thereof;

 

(l)                 the failure of the Parent to receive any benefit or
consideration from or as a result of its execution, delivery and performance of
this Agreement; or

 

(m)             any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Parent or the Issuer in respect of
the obligations of the Parent or the Issuer under this Agreement (other than
payment and performance in full);

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Parent hereunder shall be absolute and
unconditional and shall not be discharged, impaired or varied except by the
payment to the holders thereof of the principal of, Make-Whole Amount (if any)
and interest on the Notes, and of all other sums due and owing to the holders of
the Notes pursuant to this Agreement, and then only to the extent of such
payments. All rights of the holder of any Note pursuant thereto or to this
Agreement may be transferred or assigned at any time or from time to time and
shall be considered to be transferred or assigned upon the transfer of such
Note, whether with or without the consent of or notice to the Parent or the
Issuer. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Issuer shall default under the terms of the Notes or this
Agreement and that notwithstanding recovery hereunder for or in respect of any
given default or defaults by the Issuer under the Notes or this Agreement shall
remain in full force and effect and shall apply to each and every subsequent
default.

 



 -51-

 

 

Section 23.3.     Subrogation. To the extent of any payments made under this
Agreement, the Parent shall be subrogated to the rights of the holder of the
Notes receiving such payments, but the Parent covenants and agrees that such
right of subrogation shall be subordinate in right of payment to the rights of
any holders of the Notes for which full payment has not been made or provided
for and, to that end, the Parent agrees not to claim or enforce any such right
of subrogation or any right of set-off or any other right which may arise on
account of any payment made by the Parent in accordance with the provisions of
this Agreement, including, without limitation, any right of reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any holder of the Notes against the Issuer or the Parent,
whether or not such claim, remedy or right arises in equity or under contract,
statue or common law, including, without limitation, the right to take or
receive from the Issuer or the Parent, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Notes owned by Persons
other than the Parent or any of its Affiliates and all other sums due or payable
under this Agreement have been fully paid and discharged or payment therefor has
been provided. If any amount shall be paid to the Parent in violation of the
preceding sentence at any time prior to the indefeasible cash payment in full of
the Notes and all other amounts payable under this Agreement, such amounts shall
be held in trust for the benefit of the holders of the Notes and shall forthwith
be paid to the holders of the Notes to be credited and applied to the amounts
due or to become due with respect to the Notes and all other amounts payable
under this Agreement, whether matured or unmatured.

 

Section 23.4.     Preference. The Parent agrees that to the extent the Issuer or
any other Person on behalf of the Issuer makes any payment on the Notes, which
payment or any part thereof is subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside, recovered, rescinded or is required to be
retained by or repaid to a trustee, liquidator, receiver or any other Person
under any bankruptcy code, common law or equitable cause, then and to the extent
of such payment, the obligation or the part thereof intended to be satisfied
shall be revived and continued in full force and effect with respect to the
Parent’s obligations hereunder, as if said payment had not been made. The
liability of the Parent hereunder shall not be reduced or discharged, in whole
or in part, by any payment to any holder of the Notes from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including any claim for
breach of contract, breach of warranty, preference, illegality, invalidity or
fraud asserted by any account debtor or by any other Person.

 

Section 23.5.     Marshalling. None of the holders of the Notes shall be under
any obligation (a) to marshal any assets in favor of the Parent or in payment of
any or all of the liabilities of the Issuer under or in respect of the Notes or
the obligation of the Parent hereunder or (b) to pursue any other remedy that
the Parent may or may not be able to pursue itself and that may lessen the
Parent’s burden or any right to which the Parent hereby expressly waives. The
obligations of the Parent under this Agreement rank pari passu in right of
payment with all other Indebtedness (actual or contingent) of the Parent which
is not secured or the subject of any statutory trust or preference or which is
not expressly subordinated in right of payment to any other Indebtedness.

 


* * * * *

 



 -52-

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement among you, the Parent and the Issuer.

 

  Very truly yours,       CoreSite Realty Corporation       By /s/ Jeffrey S.
Finnin   Name:    Jeffrey S. Finnin   Title: Chief Financial Officer      
CoreSite, L.P.   by its general partner,   CoreSite Realty Corporation       By
/s/ Jeffrey S. Finnin   Name: Jeffrey S. Finnin   Title: Chief Financial Officer

 

[Signature Page to Note Purchase Agreement]

 



 

 

 

This Agreement is hereby
accepted and agreed to as
of the date hereof.

 



 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY              By: Northwestern
Mutual Investment Management Company, LLC,     Its investment adviser        
By: /s/ Michael H. Leske   Name: Michael H. Leske   Title: Managing Director    
    AMERICAN GENERAL LIFE INSURANCE COMPANY   THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK   By: AIG Asset Management (U.S.), LLC, as
Investment Advisor         By: /s/ Bryan W. Eells   Name: Bryan W. Eells  
Title: Senior Vice President               AMERICAN INTERNATIONAL GROUP UK
LIMITED,   acting by its investment advisor, AIG Asset Management (Europe)
Limited,   acting by its agent, AIG Asset Management (U.S.), LLC         By: /s/
Bryan W. Eells   Name: Bryan W. Eells   Title: Senior Vice President            
  TALCOTT RESOLUTION LIFE INSURANCE COMPANY   By: Hartford Investment Management
Company,     its investment manager         By: /s/ Dawn Bruneau   Name: Dawn
Bruneau   Title: Vice President               HARTFORD ACCIDENT AND INDEMNITY
COMPANY   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY   By: Hartford Investment
Management Company,     their investment manager         By: /s/ Dawn Bruneau  
Name: Dawn Bruneau   Title: Vice President  

 

[Signature Page to Note Purchase Agreement]

 



 

 

 

NAVIGATORS INSURANCE COMPANY   By: Hartford Investment Management Company,    
its investment manager         By: /s/ Dawn Bruneau   Name: Dawn Bruneau  
Title: Vice President               KANSAS CITY LIFE INSURANCE COMPANY   By:
Hartford Investment Management Company,     its investment manager         By:
/s/ Dawn Bruneau   Name: Dawn Bruneau   Title: Vice President              
PRINCIPAL LIFE INSURANCE COMPANY   By: Principal Global Investors, LLC     a
Delaware limited liability company,     its authorized signatory         By: /s/
Christopher J. Henderson   Name: Christopher J. Henderson   Title: Vice
President & Associate General Counsel         By: /s/ Karl Goodman   Name: Karl
Goodman   Title: Counsel               ENSIGN PEAK ADVISORS, INC.         By:
/s/ Matthew D. Dall   Name: Matthew D. Dall   Title: Head of Credit Research    
          MODERN WOODMEN OF AMERICA         By: /s/ Aaron R. Birkland   Name:
Aaron R. Birkland   Title: Portfolio Manager, Private Placements  

 

[Signature Page to Note Purchase Agreement]

 



 

 

 

MODERN WOODMEN OF AMERICA         By: /s/ Brett M. Van   Name: Brett M. Van  
Title: Chief Investment Officer & Treasurer               COUNTRY LIFE INSURANCE
COMPANY         By: /s/ John A. Jacobs   Name: John A. Jacobs   Title: Director
– Fixed Income               COUNTRY MUTUAL INSURANCE COMPANY         By: /s/
John A. Jacobs   Name: John A. Jacobs   Title: Director – Fixed Income          
    MUTUAL OF OMAHA INSURANCE COMPANY         By: /s/ Justin P. Kavan   Name:
Justin P. Kavan   Title: Senior Vice President               SOUTHERN FARM
BUREAU LIFE INSURANCE COMPANY         By: /s/ David Divine   Name: David Divine
  Title: Director – Securities Management  

 

 

[Signature Page to Note Purchase Agreement]

 



 

 

 

Schedule A

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Adjusted Consolidated EBITDA” means, on any date of determination, the sum of
(a) the Consolidated EBITDA for the prior fiscal quarter most recently ended,
multiplied by four, less (b) the Capital Reserve.

 

“Adjusted Net Operating Income” means, on any date of determination, the sum of
(a) the Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four, less (b) the Capital Reserve.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests. Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Issuer.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time and includes, in respect of the Parent, the Parent
Guaranty.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Building” means, with respect to each Eligible Real Estate Asset or parcel of
Real Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

SCHEDULE A

(to Note Purchase Agreement)

 



 

 

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Denver, Colorado are required or
authorized to be closed.

 

“Capital Reserve” means, for any period and with respect to any improved Real
Estate, an amount equal to $0.25 multiplied by the total square footage of the
Buildings in such Real Estate. If the term Capital Reserve is used without
reference to any specific Real Estate, then the amount shall be determined on an
aggregate basis with respect to all Real Estate of the Issuer, the Subsidiary
Guarantors and their respective Subsidiaries and a proportionate share of all
Real Estate of all Unconsolidated Affiliates. The Capital Reserve shall be
calculated based on the total square footage of the Buildings owned (or ground
leased) at the end of each fiscal quarter, less the square footage of unoccupied
space held for development or redevelopment.

 

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.50%.

 

“Capitalized Value” means the Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

“Cash Equivalents” means as of any date, (a) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (i) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000, (c) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within 120 days from such date and (d) shares of any money
market mutual fund rated at least AA- or the equivalent thereof by S&P or at
least Aa3 or the equivalent thereof by Moody’s.

 

“Change of Control” means an event or series of events:

 

(a)               by which any Person (including a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Exchange Act), other than The Carlyle Group, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of the Parent or the Issuer equal to at least 50%; or

 

(b)               which constitutes a “change of control” under the Primary
Credit Facility from time to time.

 

“Change of Control Prepayment Event” occurs if, within the period of 90 days
from and including the date on which a Change of Control occurs, either (a) a
Rating Downgrade in respect of that Change of Control occurs or (b) at such time
there is no rating of the Notes by a Rating Agency and the Issuer fails to
obtain (whether by failing to seek a rating at its own discretion or otherwise)
a rating of the Notes from a Rating Agency of at least Investment Grade.

 



A-2

 

 

“Closing” or “Closings” means the First Closing and/or the Second Closing, as
the context requires.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated” means, with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any period, an amount equal to the
EBITDA of the Issuer and its Subsidiaries for such period determined on a
consolidated basis.

 

“Consolidated Fixed Charges” means, for any fiscal quarter, annualized, the sum
of (a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of the Issuer and
its Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Distributions paid during such period. Such Person’s Equity Percentage in the
Consolidated Fixed Charges of its Unconsolidated Affiliates shall be included in
the determination of Consolidated Fixed Charges; so long as no Default or Event
of Default has occurred and is continuing, any Preferred Distributions
constituting the repurchase or redemption of Preferred Securities (other than
regularly scheduled mandatory repurchases or redemptions not constituting
balloon, bullet or similar redemptions in full) shall not be included in the
calculation of Consolidated Fixed Charges.

 

“Consolidated Interest Expense” means, for any period, without duplication, (a)
total Interest Expense of the Issuer and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) the
Issuer’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

“Consolidated Tangible Net Worth” means the amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.

 

“Consolidated Total Indebtedness” means all Indebtedness of the Issuer and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

“Consolidated Total Unsecured Indebtedness” means all Unsecured Indebtedness
determined on a consolidated basis and shall include (without duplication), the
Issuer’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates
outstanding at any time which is not Secured Indebtedness.

 



A-3

 

 

“Consolidated Unsecured Indebtedness Yield” means the quotient (expressed as a
percentage) of Adjusted Net Operating Income from the Unencumbered Asset Pool
(excluding any Leased Assets) divided by Unsecured Indebtedness.

 

“Construction In Process” means costs incurred for any build-outs,
redevelopment, construction or tenant improvements of a Data Center Property
that is not a Development Property.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (b) if the Parent has
a parent company, such parent company and its Controlled Affiliates.

 

“Data Center Property” means any asset that operates or is intended to operate,
at least in part, as a telecommunications infrastructure building or an
information technology infrastructure building.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, for any Note, that rate of interest per annum that is the
greater of (a) 2% above the rate of interest stated in clause (a) of the first
paragraph of such Note or (b) 2% over the rate of interest publicly announced by
Citibank, N.A. in New York, New York as its “base” or “prime” rate.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the agent or any lender under the Primary Credit Facility).

 



A-4

 

 

“Development Property” means Real Estate currently under development that has
not become a Stabilized Property or on which the improvements related to the
development have not been completed; provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least 18
months shall cease to constitute a Development Property notwithstanding the fact
that such Property has not become a Stabilized Property, and shall be considered
a Stabilized Property for the purposes of the calculation of Gross Asset Value.

 

“Disclosure Documents” is defined in Section 5.3.

 

“EBITDA” means, with respect to a Person for any period (without duplication),
the net income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting, before (a) interest, income taxes, depreciation
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (b) any other non-cash expense to
the extent not actually paid as a cash expense (including any expense associated
with asset retirement obligation under GAAP). EBITDA shall exclude extraordinary
gains and losses (including but not limited to gains (and losses) on the sale of
assets) and distributions to minority owners. EBITDA attributable to Equity
Interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Elevated Fixed Charges Ratio” is defined in Section 10.11.

 

“Elevated Fixed Charges Ratio Interest” is defined in Section 10.11.

 

“Elevated Leverage Ratio” is defined in Section 10.10.

 

“Elevated Leverage Ratio Interest” is defined in Section 10.10.

 

“Elevated Period” means a period of up to two consecutive fiscal quarters
following a Material Acquisition, which shall, for the avoidance of doubt, be
calculated as commencing on the date of the consummation of a Material
Acquisition and ending on the date that is the last day of the second
consecutive full fiscal quarter ending thereafter; provided that, at the time of
completion of such Material Acquisition, no Default or Event of Default has
occurred and is continuing; provided, further, that following the end of an
Elevated Period, at least two consecutive fiscal quarters shall elapse before
the Issuer may elect to commence another Elevated Period; provided further,
however, that the Issuer may not utilize more than four Elevated Periods in the
aggregate with respect to any measure herein. For the avoidance of doubt, no
Default or Event of Default will be deemed to have occurred or be continuing as
a result of a numeric measure contained in Section 10.10, or the definitions of
Unencumbered Asset Pool Availability or Unencumbered Asset Pool Value exceeding,
during any Elevated Period, the levels otherwise permitted or required during
any period that is not an Elevated Period; provided that such measure does not
exceed the levels that are permitted or required during such Elevated Period.

 



A-5

 

 

“Eligible Real Estate” means Real Estate:

 

(a)               which is (i) wholly owned (directly or indirectly) in fee,
(ii) leased under a ground lease acceptable to the Required Holders in their
reasonable discretion or (iii) a Leased Asset with a remaining term (including
of right tenant extensions) of at least 15 years as of the date of this
Agreement and is otherwise acceptable to the Required Holders in their
reasonable discretion), in each instance with such easements, rights-of-way and
other similar appurtenances required for the operation of the fee or leasehold
property, by the Issuer or a Subsidiary Guarantor or a Pool Owner;

 

(b)               which is located within the 50 States of the United States of
America or the District of Columbia;

 

(c)               which is improved by an income-producing Data Center Property
and designated as a Stabilized Property;

 

(d)               as to which all of the representations set forth in Section 6
of the Primary Credit Facility as in effect on November 8, 2019 concerning
Eligible Real Estate Assets are true and correct except as would not reasonably
be expected to result in a Material Adverse Effect; and

 

(e)               as to which the Required Holders have received all Eligible
Real Estate Qualification Documents, or will receive them prior to inclusion of
such Real Estate in the Unencumbered Asset Pool.

 

“Eligible Real Estate Asset” means (a) on the date of this Agreement, the
Eligible Real Estate set forth on Schedule 10 and (b) thereafter, any Real
Estate described in clause (a) which then remains Eligible Real Estate and any
other Real Estate which has become and then remains Eligible Real Estate and is
included in the Unencumbered Asset Pool from time to time (i) pursuant to
Article V of the Primary Credit Facility as in effect on November 8, 2019 and
(ii) in accordance with clauses (a), (b) and (c) of the definition of
“Unencumbered Asset Pool” set forth in this Agreement. For purposes of this
definition, it is acknowledged and agreed that the Wilshire Property which is a
Leased Asset shall be deemed an “Eligible Real Estate Asset.”

 

“Eligible Real Estate Qualification Documents” is defined in Schedule 1.2 of the
Primary Credit Facility as in effect on November 8, 2019.

 

“Enforceability Exceptions” is defined in Section 5.2.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Substances.

 



A-6

 

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such share, warrant, option, right or
other interest is authorized or otherwise existing on any date of determination.

 

“Equity Offering” means the issuance and sale by the Issuer or any of its
Subsidiaries or the Parent of any equity securities of such Person.

 

“Equity Percentage” means the aggregate ownership percentage of the Issuer or a
Subsidiary Guarantor or their respective Subsidiaries in each Unconsolidated
Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder from time to time in effect.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Financing Lease” means a lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

“First Closing” is defined in Section 3.1.

 

“First Closing Date” is defined in Section 3.1.

 

“First Installment Notes” is defined in Section 3.1.

 



A-7

 

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)               the government of

 

(i)                 the United States of America or any state or other political
subdivision thereof, or

 

(ii)              any other jurisdiction in which the Issuer or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Issuer or any Subsidiary, or

 

(b)               any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Gross Asset Value” means, on a consolidated basis for the Issuer and its
Subsidiaries, the sum of (without duplication with respect to any Real Estate):

 

(a)               the Capitalized Value of any Stabilized Properties (other than
the Leased Assets) owned by the Issuer or any of its Subsidiaries; plus

 

(b)               for the Leased Assets, the Adjusted Net Operating Income of
the Leased Assets multiplied by ten;

 

(c)               the book value determined in accordance with GAAP of all
Development Properties and Construction In Process with respect to Real Estate
owned or leased by the Issuer or any of its Subsidiaries; plus

 

(d)               the aggregate amount of (x) all Unrestricted Cash and Cash
Equivalents of the Issuer and its Subsidiaries and (y) Specified Restricted Cash
and Cash Equivalents of the Issuer and its Subsidiaries, as of the date of
determination; plus

 

(e)               the book value determined in accordance with GAAP of Land
Assets of the Issuer and its Subsidiaries.

 



A-8

 

 

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. In the Issuer’s discretion, any
Development Property which becomes a Stabilized Property and all newly acquired
properties may be valued at GAAP book value for up to 90 days, with such
properties thereafter being included in the calculation of Gross Asset Value in
accordance with clauses (a) through (d) above. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property. Gross Asset Value will be
adjusted to include an amount equal to the Issuer’s or any of its Subsidiaries’
pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

 

(a)               to purchase such indebtedness or obligation or any property
constituting security therefor;

 

(b)               to advance or supply funds (i) for the purchase or payment of
such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;

 

(c)               to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)               otherwise to assure the owner of such indebtedness or
obligation against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Substance” means (a) asbestos, flammable materials, explosives,
radioactive substances, polychlorinated biphenyls, other carcinogens, oil and
other petroleum products, radon gas or urea formaldehyde; (b) chemicals, gases,
solvents, pollutants or contaminants that could be a detriment or pose a danger
to the environment or to the health or safety of any person; and (c) any other
hazardous or toxic materials, wastes and substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, by-laws, rules, regulations, codes or ordinances or any legally
binding judicial or administrative interpretation thereof in concentrations
which violate Environmental Laws.

 



A-9

 

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1;
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Incorporated Covenant” is defined in Section 9.10(b).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)               all obligations of such Person in respect of money borrowed
(other than trade debt incurred in the ordinary course of business which is not
more than 180 days past due);

 

(b)               all obligations of such Person for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments or (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered;

 

(c)               obligations of such Person as a lessee or obligor under a
Financing Lease;

 

(d)               all reimbursement obligations of such Person under any letters
of credit or acceptances (whether or not the same have been presented for
payment);

 

(e)               all Off-Balance Sheet Obligations of such Person;

 

(f)                all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests);

 

(g)               net obligations under any Derivatives Contract not entered
into as a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof;

 

(h)               all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a claim is made and an action is
commenced with respect thereto, and then shall be included only to the extent of
the amount of such claim), including liability of a general partner in respect
of liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including through an agreement to
purchase property, securities, goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise;

 



A-10

 

 

(i)                 all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 

(j)                 such Person’s pro rata share of the Indebtedness (based upon
its Equity Percentage in such Unconsolidated Affiliates) of any Unconsolidated
Affiliate of such Person.

 

“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (A) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, (B) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840) and (C) any impact or effect as a result of
changes related to the accounting of operating lease liabilities pursuant to
Accounting Standards Update No. 2016-02, Leases (Topic 842), as issued by the
Financial Accounting Standards Board on February 25, 2016.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Initial Subsidiary Guarantors” means CoreSite One Wilshire, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 12100 Sunrise Valley Drive
L.L.C., a Delaware limited liability company, CoreSite Real Estate 1656
McCarthy, L.P., a Delaware limited partnership, CoreSite Real Estate 2115 NW
22nd Street, L.L.C., a Delaware limited liability company, CoreSite Real Estate
2901 Coronado, L.P., a Delaware limited partnership, CoreSite Real Estate 2972
Stender, L.P., a Delaware limited partnership, CoreSite Real Estate 3032
Coronado, L.P., a Delaware limited partnership, CoreSite Real Estate 427 S.
LaSalle, L.L.C., a Delaware limited liability company, CoreSite Real Estate 55
S. Market Street, L.L.C., a Delaware limited liability company, CoreSite Real
Estate 70 Innerbelt, L.L.C., a Delaware limited liability company, and CoreSite
Real Estate 900 N. Alameda, L.P., a Delaware limited partnership.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer or any other similar financial institution or entity, regardless of legal
form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means, for any period with respect to the Issuer and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Financing Leases, plus
(b) the Issuer’s and its respective Subsidiaries’ Equity Percentage of Interest
Expense of their Unconsolidated Affiliates for such period.

 



A-11

 

 

“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property
and all other investments; provided, however, that the term “Investment” shall
not include (a) equipment, inventory and other tangible personal property
acquired in the ordinary course of business or (b) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.

 

“Investment Grade” means a rating of “BBB-” or higher by S&P or Fitch or “Baa3”
or higher by Moody’s (as applicable), or their respective equivalents for the
time being, or better.

 

“Investor Presentation” is defined in Section 5.3.

 

“Issuer” is defined in the introductory paragraph of this Agreement.

 

“Land Assets” means land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following 12 months.

 

“lease” means leases, licenses and agreements, whether written or oral, relating
to the use or occupation of space in any Building or of any Real Estate.

 

“Leased Asset NOI Amount” means the Adjusted Net Operating Income of each Leased
Asset in the Unencumbered Asset Pool multiplied by five.

 

“Leased Assets” means Real Estate (or a portion thereof) leased by the Issuer or
any Subsidiary Guarantor or a Subsidiary thereof under a lease which does not
constitute a ground lease.

 

“Leased Rate” means, with respect to Real Estate at any time, the ratio,
expressed as a percentage, of (a) the Net Rentable Area of such Real Estate
actually leased by tenants that are not affiliated with the Issuer and paying
rent at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
default has occurred and has continued unremedied for 30 or more days to (b) the
aggregate Net Rentable Area of such Real Estate.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or finance lease (as defined by GAAP),
upon or with respect to any property or asset of such Person.

 



A-12

 

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Issuer and its
Subsidiaries taken as a whole.

 

“Material Acquisition” means an acquisition that is (a) any single transaction
for the purpose of, or resulting, directly or indirectly, in, the acquisition
(including, without limitation, a merger or consolidation or any other
combination with another Person) of a Person or assets by the Issuer (directly
or indirectly) that has a gross purchase price equal to or greater than 10.0% of
the then Gross Asset Value (without giving effect to such transaction), or (b)
one or more transactions for the purpose of, or resulting, directly or
indirectly, in, the acquisition (including, without limitation, a merger or
consolidation or any other combination with another Person) of one or more
Persons or assets by the Issuer (directly or indirectly) in any two consecutive
calendar quarters, which in the aggregate have a gross purchase price equal to
or greater than 10.0% of the then Gross Asset Value (without giving effect to
such transactions).

 

“Material Acquisition Leased Asset NOI Amount” means the Adjusted Net Operating
Income of each Leased Asset in the Unencumbered Asset Pool multiplied by 6.5.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Issuer and
its Subsidiaries taken as a whole, (b) the ability of the Issuer to perform its
obligations under this Agreement and the Notes, (c) the ability of any Note
Guarantor to perform its obligations under its Note Guaranty or (d) the validity
or enforceability of this Agreement, the Notes or any Note Guaranty.

 

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor.

 

“Most Favored Covenant” means any financial covenant (whether constituting a
covenant or an event of default) by the Parent, the Issuer or any Subsidiary
Guarantor under a Principal Credit Facility, in each case that is more favorable
to the lenders under such Principal Credit Facility than the covenants,
definitions and/or defaults contained in this Agreement (including any financial
covenant that is not included in this Agreement or that is more restrictive than
any comparable provision contained in this Agreement or that is more beneficial
to such lender) on the date of this Agreement (together with all definitions and
interpretive provisions from such Principal Credit Facility to the extent used
in relation thereto). The term “financial covenant” as used in this definition
means, (a) in respect of any Principal Credit Facility, an obligation or
condition which (i) (A) relates specifically to one or more numerical measures
of the financial condition or results of operations of the Parent, the Issuer or
any Subsidiary or (B) limits the incurrence of Indebtedness by the Parent, the
Issuer or any Subsidiary (including any restriction on external borrowings) or
imposes conditions or limitations on loans by the Parent, the Issuer or any
Subsidiary to the Parent, the Issuer or any other Subsidiary and (ii) if not
complied with or not maintained could give rise to the lender or lenders under
such Principal Credit Facility having the right to demand payment of outstanding
Indebtedness thereunder before its stated maturity or terminate any unused
commitment to make loans thereunder prior to the stated expiration of such
commitment and (b) in respect of the Primary Credit Facility as in effect on the
date of this Agreement, Section 8.7 (Distributions) and any successor provision
thereto.

 



A-13

 

 

“Most Favored Lender Notice” is defined in Section 9.10(c).

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Net Offering Proceeds” means the gross cash proceeds received by the Issuer or
any of its Subsidiaries or the Parent as a result of an Equity Offering, less
the customary and reasonable costs, expenses and discounts paid by the Issuer or
such Subsidiary or the Parent in connection therewith.

 

“Net Operating Income” means, for any Real Estate and for a given period, an
amount equal to the sum of (a) the rents, common area reimbursements and other
income for such Real Estate for such period received in the ordinary course of
business from tenants in occupancy (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid or accrued and related to the
ownership, operation or maintenance of such Real Estate for such period,
including taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (excluding general overhead expenses of the Issuer
and its Subsidiaries and any asset management fees), minus (c) management
expenses of such Real Estate equal to 3% of the gross revenues from such Real
Estate, minus (d) all rents, common area reimbursements and other income for
such Real Estate received from tenants in default of obligations under their
lease or with respect to leases as to which the tenant or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding unless such tenant has expressly assumed its obligations under
the applicable lease in such proceeding; provided that Net Operating Income
shall exclude, without duplication, the effect of extraordinary, unusual or
non-recurring charges, expenses, losses or gains; provided further that the
aggregate amount of extraordinary, unusual or non-recurring charges, expenses,
losses or gains so excluded in any fiscal quarter shall not exceed 7.50% of the
Net Operating Income for such quarter (determined without giving effect to the
foregoing proviso).

 

“Net Rentable Area” means, with respect to any Real Estate, the “Net Rentable
Operating Square Footage” as defined in the Parent’s most recent Form 10-K.

 

“Non-Recourse Exclusions” means, with respect to any Non-Recourse Indebtedness
of any Person, any usual and customary exclusions from the non-recourse
limitations governing such Indebtedness, including exclusions for claims that
(a) are based on fraud, intentional misrepresentation, misapplication or
misappropriation of funds, gross negligence or willful misconduct, (b) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness (whether contained
in a loan agreement, promissory note, indemnity agreement or other document),
(d) are the result of any unpaid real estate taxes and assessments (whether
contained in a loan agreement, promissory note, indemnity agreement or other
document) or (e) result from such Person and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 



A-14

 

 

“Non-Recourse Indebtedness” means Indebtedness of the Issuer, the Parent, a
Subsidiary or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate (other than an Eligible Real Estate Asset) or interests
therein or equipment and which is not a general obligation of the Issuer, the
Parent or such Subsidiary or Unconsolidated Affiliate, the holder of such
Indebtedness having recourse solely to the parcels of Real Estate, or interests
therein, securing such Indebtedness, the leases thereon and the rents, profits
and equity thereof or equipment, as applicable (except for recourse against the
general credit of the Issuer, the Parent, a Subsidiary or an Unconsolidated
Affiliate for any Non-Recourse Exclusions); provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a claim and action shall not be included in
the Non-Recourse Indebtedness but shall constitute Recourse Indebtedness.
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of the
Issuer that is not a Subsidiary Guarantor or of an Unconsolidated Affiliate
which is a special purpose entity that is recourse solely to such Subsidiary or
Unconsolidated Affiliate, which is not cross-defaulted to other Indebtedness of
the Issuer and the Subsidiary Guarantors and which does not constitute
Indebtedness of any other Person (other than such Subsidiary or Unconsolidated
Affiliate which is the obligor thereunder).

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Parent,
the Issuer or any Subsidiary primarily for the benefit of employees of the
Parent, the Issuer or one or more Subsidiaries residing outside the United
States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and (b) is not
subject to ERISA or the Code.

 

“Note Guarantor” means the Parent and each Subsidiary Guarantor.

 

“Note Guaranty” means the Parent Guaranty and each Subsidiary Guaranty.

 

“Notes” is defined in Section 1.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Issuer,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Issuer
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Issuer’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Issuer is required to
file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefore
having jurisdiction over the Issuer). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off-Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and
249).

 



A-15

 

 

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.

 

“Parent” is defined in the introductory paragraph to this Agreement.

 

“Parent Guaranty” is defined in Section 2.2.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Issuer or
any ERISA Affiliate or with respect to which the Issuer or any ERISA Affiliate
may have any liability.

 

“Pool Owner” means, from time to time with respect to any Eligible Real Estate,
a Wholly Owned Subsidiary of the Issuer which is the owner of the fee simple
interest in, or the approved ground lessee of, such Eligible Real Estate.

 

“Preferred Distributions” means, for any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Issuer or any of its
Subsidiaries or the Parent. Preferred Distributions shall not include dividends
or distributions (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; or (b) paid or
payable to the Issuer or any of its Subsidiaries. As used in this definition,
“Distribution” means any (i) dividend or other distribution, direct or indirect,
on account of any Equity Interest of such Person, now or hereafter outstanding;
(ii) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of such Person now or hereafter outstanding; and (iii) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of such Person now or hereafter
outstanding.

 

“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 



A-16

 

 

“Primary Credit Facility” means the Fifth Amended and Restated Credit Agreement,
dated November 8, 2019, among the Issuer, as parent borrower, certain
Subsidiaries of the Issuer, as subsidiary borrowers, KeyBank National
Association, as administrative agent, and the other financial institutions party
thereto, and as may be further amended, replaced, restated, renewed, extended or
otherwise modified and in effect.

 

“Principal Credit Facility” means:

 

(a)               the Primary Credit Facility;

 

(b)               each existing credit, loan or borrowing facility or note
purchase agreement (individually a “facility”) identified in Schedule 11 prior
to closing, and each amendment, replacement, restatement, renewal, extension or
other modification of such facility; and

 

(c)               any other facility (including any renewal or extension of a
then existing facility) entered into on or after the date of this Agreement by
the Parent, the Issuer or any Subsidiary in a principal amount equal to or
greater than $50,000,000 (or its equivalent in any other currency), but
excluding any such facility entered into solely for cash management or similar
purposes in the ordinary course of business that provides a netting or cash
pooling arrangement by and among the Parent, the Issuer and the Subsidiaries in
respect of the Indebtedness under such facility. If any such facility entered
into after the date of this Agreement provides for both a cash management
netting arrangement as described above and other Indebtedness not subject to
netting arrangements, the determination of whether such facility constitutes a
Principal Credit Facility will be based solely upon the principal amount of such
other Indebtedness.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2); provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

“Rating Agency” means S&P, Fitch or Moody’s or any of their respective rating
agency subsidiaries and their successors.

 



A-17

 

 

“Rating Downgrade” shall be deemed to have occurred if the rating assigned to
any Notes by any Rating Agency (whether provided at the invitation of the Parent
or the Issuer or of its own volition), which is current immediately before the
time the Change of Control, (a) if Investment Grade, is either lowered by such
Rating Agency such that it is no longer Investment Grade or withdrawn and not
replaced by (or another existing rating is not reaffirmed with) an Investment
Grade rating of another Rating Agency or, (b) if below Investment Grade, is not
raised to Investment Grade by such Rating Agency or withdrawn and not replaced
by (or another existing rating is not reaffirmed with) an Investment Grade
rating of another Rating Agency.

 

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by the Issuer, any Subsidiary Guarantor or any of their respective
Subsidiaries, including the Eligible Real Estate Assets.

 

“Recourse Indebtedness” means, as of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the Parent, the Issuer or
any of the Subsidiaries. Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time (a) prior to the First Closing Date, the
Purchasers, (b) on and after the First Closing Date but prior to the Second
Closing Date, the holders of more than 50% in principal amount of the First
Installment Notes at the time outstanding (exclusive of Notes then owned by the
Issuer or any of its Affiliates) and each Purchaser of a Note, if any, to be
issued at the Second Closing and (c) on and after the Second Closing Date, the
holders of more than 50% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Issuer or any of its
Affiliates).

 

“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person with responsibility for the
administration of the relevant portion of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Company, or its successors or assigns.

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor
thereto.

 

“Second Closing” is defined in Section 3.2.

 

“Second Closing Date” is defined in Section 3.2.

 

“Second Installment Notes” is defined in Section 3.2.

 

“Secured Indebtedness” means, with respect the Issuer and the Subsidiary
Guarantors or any of their Subsidiaries as of any given date, the aggregate
principal amount of all Indebtedness of such Persons on a consolidated basis
outstanding at such date and that is secured in any manner by any Lien.

 



A-18

 

 

 

“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Person.

 

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of the
Issuer; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary.”

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Source” is defined in Section 6.2.

 

“Specified Restricted Cash and Cash Equivalents” means as of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

“Stabilized Property” means a completed project that has achieved a Leased Rate
of at least 75%; provided that a Development Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenant improvements) for at least 18 months shall constitute a
Stabilized Property. Additionally, any Development Property which has a
Capitalized Value exceeding or equal to its undepreciated GAAP book value shall
constitute a Stabilized Property. Once a project becomes a Stabilized Property,
it shall remain a Stabilized Property.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Issuer.

 



A-19

 

 

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor and any
Subsidiary that has executed and delivered a Subsidiary Guaranty pursuant to
Section 9.8.

 

“Subsidiary Guaranty” is defined in Section 2.3.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“The Carlyle Group” means, collectively, Carlyle Realty Partners III, L.P.,
Carlyle Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each
of their respective Affiliates (other than their respective portfolio
companies).

 

“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

“Unencumbered Asset Pool” means all of the Eligible Real Estate Assets owned by
the Issuer, a Subsidiary Guarantor or a Pool Owner for which:

 

(a)               such assets (and the income therefrom and proceeds thereof)
are not subject to any Liens securing Indebtedness (other than Indebtedness
owing to the Issuer or a Subsidiary Guarantor);

 

(b)               the Equity Interests of each Person that directly owns or
ground leases an interest in such assets (the “Direct Owner”), and those of each
Subsidiary of the Issuer that directly or indirectly owns any Equity Interests
of each Direct Owner (each an “Indirect Owner”), are not junior in any manner to
any other class of Equity Interests in such Person or subject to any Liens
securing Indebtedness (other than Indebtedness owing to the Issuer or a
Subsidiary Guarantor); and

 

(c)               no Direct Owner or Indirect Owner of such assets shall have
any Indebtedness (other than (i) the obligations under the Notes or a Note
Guaranty, (ii) so long as the applicable Direct Owner or Indirect Owner is the
Issuer or a Subsidiary Guarantor, the “Obligations” under the Primary Credit
Facility or obligations in respect of other unsecured Indebtedness permitted
under this Agreement, (iii) so long as the applicable Direct Owner or Indirect
Owner is a Pool Owner, obligations in respect of other unsecured Indebtedness
permitted under clause (d), (f), (g), (h) or (i) of Section 10.7 and (iv)
obligations under Indebtedness owing to the Issuer or a Subsidiary Guarantor).

 



A-20

 

 

“Unencumbered Asset Pool Availability” means the amount which is the lesser of
(a) the maximum principal amount which would not cause Unsecured Indebtedness to
be greater than the Unencumbered Asset Pool Value, and (b) the aggregate of
(i) the maximum principal amount which would not cause the Consolidated
Unsecured Indebtedness Yield to be less than (x) 12% or (y) at the Issuer’s
option, for an Elevated Period, 11.5%, plus (ii) (x) the Leased Asset NOI Amount
or (y) at the Issuer’s option, for an Elevated Period, the Material Acquisition
Leased Asset NOI Amount; provided further that the Unencumbered Asset Pool
Availability resulting from Eligible Real Estate Assets which are ground leases
and/or Leased Assets shall not at any time exceed 30% of the Unencumbered Asset
Pool Availability.

 

“Unencumbered Asset Pool Value” means the aggregate of (a) 0.60 multiplied by
the Capitalized Value of the Unencumbered Asset Pool (excluding the Leased
Assets), plus (b) the Leased Asset NOI Amount; provided, however, that, at the
Issuer’s option, for an Elevated Period, the Unencumbered Asset Pool Value shall
be permitted to increase to a maximum aggregate of (i) 0.65 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (ii) the Material Acquisition Leased Asset NOI Amount.

 

“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

“Unsecured Indebtedness” means Indebtedness of the Issuer and the Subsidiary
Guarantors and their respective Subsidiaries outstanding at any time which is
not Secured Indebtedness.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States of
America pursuant to which economic sanctions have been imposed on any Person,
entity, organization, country or regime, including the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Iran Sanctions Act,
the Sudan Accountability and Divestment Act and any other OFAC Sanctions
Program.

 

“USA PATRIOT Act” means U.S. Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“Wholly Owned Subsidiary” means, at any time, any Subsidiary all of the Equity
Interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly Owned
Subsidiaries at such time.

 

“Wilshire Property” means the premises leased by CoreSite One Wilshire, L.L.C.
(f/k/a CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand
Avenue, Los Angeles, California pursuant to that certain lease dated August 1,
2007 entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit
One Wilshire LP as landlord and its permitted successors and assigns.

 



A-21

 

 

Schedule 1

 

[Form of Series C Note]

 

CoreSite, L.P.

 

3.75% Series C Senior Note Due May 6, 2027

 

No. RC-[_____] [Date] $[_______] [PPN]

 

For Value Received, the undersigned, CoreSite, L.P., a Delaware limited
partnership (herein called the “Issuer”), hereby promises to pay to
[____________], or registered assigns, the principal sum of
[_____________________] Dollars (or so much thereof as shall not have been
prepaid) on May 6, 2027 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.75% per annum from the date hereof, payable
semiannually, on the 15th day of June and December in each year, commencing with
the June 15 or December 15 next succeeding the date hereof (or, in the case of
Notes issued on or before December 15, 2020, December 15, 2020), and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 5.75% or (ii) 2.00% over the rate of interest
publicly announced by Citibank, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A. or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of the Series C Senior Notes issued pursuant to the Note
Purchase Agreement, dated May 6, 2020 (as from time to time amended, the “Note
Purchase Agreement”), among the Issuer, CoreSite Realty Corporation, a Maryland
corporation, and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

 

SCHEDULE 1

(to Note Purchase Agreement)

 



 

 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  CoreSite, L.P.   by its general partner,   CoreSite Realty Corporation        
    By  

 



1-2

 

 

Schedule 2.3

 

Form of Subsidiary Guaranty

 

[see attached]

 

SCHEDULE 2.3
(to Note Purchase Agreement)

 



 

 

 

Schedule 4.4(a)(i)

 

Form of Opinion of Special Counsel

 

for the Parent, the Issuer and the Initial Subsidiary Guarantors

 

[see attached]

 

SCHEDULE 4.4(a)(i)
(to Note Purchase Agreement)

 



 

 

 

Schedule 4.4(a)(ii)

 

Form of Opinion of Special Maryland Counsel for the Parent

 

[see attached]

 

SCHEDULE 4.4(a)(ii)

(to Note Purchase Agreement)

 



 

 

 

Schedule 4.4(b)

 

Form of Opinion of Special Counsel

for the Purchasers

 

[see attached]

 

SCHEDULE 4.4(b)
(to Note Purchase Agreement)

 



 

 

 

Schedule 4.9

 

Changes in Corporate Structure

None.

 

SCHEDULE 4.9

(to Note Purchase Agreement)

 



 

 

 

 

Schedule 5.3

 

Disclosure Materials

 

The Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2019, filed with the SEC on February 7, 2020.

 

Investor Presentation dated April 6, 2020, which was posted to IntraLinks on
April 6, 2020.

 

The Parent’s Quarterly Report on Form 10-Q for the fiscal quarter ended March
31, 2020, filed with the SEC on May 1, 2020.

 

Schedule 5.3

(to Note Purchase Agreement)

 



 

 

 

Schedule 5.4

 

Subsidiaries of the Issuer and

Ownership of Subsidiary Stock

(i)      Subsidiaries:

 


Name   Jurisdiction
of Formation   Direct or Indirect
Ownership Interest   Subsidiary
Guarantor CoreSite, L.L.C.   Delaware   99.00%(1)   No Comfluent Acquisition,
L.L.C.   Delaware   100.00%   No CoreSite 1099 14th Street NW, L.L.C.   Delaware
  100.00%   No CoreSite 1275 K Street, L.L.C.   Delaware   100.00%   No CoreSite
32 Avenue of the Americas, L.L.C.   Delaware   100.00%   No CoreSite Data Center
Services, Inc.   Delaware   100.00%   No CoreSite Denver, L.L.C.   Colorado  
100.00%   No CoreSite Development Services, Inc.   Delaware   100.00%   No
CoreSite One Wilshire, L.L.C.   Delaware   100.00%   Yes CoreSite Real Estate
12100 Sunrise Valley Drive L.L.C.   Delaware   100.00%   Yes CoreSite Real
Estate 1656 McCarthy GP, L.L.C.   Delaware   100.00%   No CoreSite Real Estate
1656 McCarthy, L.P.   Delaware   100.00%   Yes CoreSite Real Estate 2 Emerson
Lane, L.L.C.   Delaware   100.00%   No CoreSite Real Estate 2115 NW 22nd Street,
L.L.C.   Delaware   100.00%   Yes CoreSite Real Estate 2901 Coronado GP, L.L.C.
  Delaware   100.00%   No CoreSite Real Estate 2901 Coronado, L.P.   Delaware  
100.00%   Yes CoreSite Real Estate 2950 Stender GP, L.L.C.   Delaware   100.00%
  No CoreSite Real Estate 2950 Stender, L.P.   Delaware   100.00%   No CoreSite
Real Estate 2972 Stender G.P., L.L.C.   Delaware   100.00%   No CoreSite Real
Estate 2972 Stender, L.P.   Delaware   100.00%   Yes CoreSite Real Estate 3001
Coronado GP, L.L.C.   Delaware   100.00%   No CoreSite Real Estate 3001
Coronado, L.P.   Delaware   100.00%   No CoreSite Real Estate 3032 Coronado
G.P., L.L.C.   Delaware   100.00%   No CoreSite Real Estate 3032 Coronado, L.P.
  Delaware   100.00%   Yes CoreSite Real Estate 3045 Stender, L.P.   Delaware  
100.00%   No CoreSite Real Estate 3045 Stender GP, L.L.C.   Delaware   100.00%  
No CoreSite Real Estate 427 S. LaSalle, L.L.C.   Delaware   100.00%   Yes
CoreSite Real Estate 55 S. Market Street, L.L.C.   Delaware   100.00%   Yes
CoreSite Real Estate 70 Innerbelt, L.L.C.   Delaware   100.00%   Yes CoreSite
Real Estate 900 N. Alameda GP, L.L.C.   Delaware   100.00%   No CoreSite Real
Estate 900 N. Alameda, L.P.   Delaware   100.00%   Yes CoreSite Real Estate CH2,
L.L.C.   Delaware   100.00%   No CoreSite Real Estate Sunrise Technology Park,
L.L.C.   Delaware   100.00%   No CoreSite Real Estate SV9 GP, L.L.C.   Delaware
  100.00%   No CoreSite Real Estate SV9, L.P.   Delaware   100.00%   No U.S.
Colo, LLC   California   100.00%   No U.S. Colo. LLC   Nevada   100.00%   No US
Colo @ 800 Hope, LLC A Limited Liability Company   Nevada   100.00%   No US Colo
Holding Company, L.L.C.   Delaware   100.00%   No

 



 

 

(1)                    The remaining 1.00% ownership interest is held by the
Parent.

 

Schedule 5.4

(to Note Purchase Agreement)

 



 

 

 

(ii)      Affiliates:

 

Name Jurisdiction of Formation Guarantor CoreSite Realty Corporation Maryland
Yes

 

(iii)      The Parent’s and the Issuer’s Directors and Senior Officers:

 

Directors of the Parent

 

James A. Attwood, Jr.

Jean A. Bua

Kelly C. Chambliss

Michael R. Koehler

Robert G. Stuckey

Paul E. Szurek

J. David Thompson

David A. Wilson

 

Senior Officers of the Parent

 

Name

 

Title

  Paul E. Szurek   President and Chief Executive Officer   Jeffrey S. Finnin  
Chief Financial Officer   Steven J. Smith   Chief Revenue Officer   Mark R.
Jones   Chief Accounting Officer   Juan A. Font   Senior Vice President, General
Management   Anthony R. Hatzenbuehler   Senior Vice President, Data Center
Operations   Maile C. Kaiser   Senior Vice President, Sales   Derek S.
McCandless   Senior Vice President, Legal, General Counsel and Secretary   Brian
P. Warren   Senior Vice President, Development and Product Engineering  

 

Directors of the Issuer

 

None.

 

Senior Officers of the Issuer

 

None.

 



5.4-2

 

 

Schedule 5.5

 

Financial Statements

 

The Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2019, filed with the SEC on February 7, 2020.

 

The Parent’s Quarterly Report on Form 10-Q for the fiscal quarter ended March
31, 2020, filed with the SEC on May 1, 2020.

 

Schedule 5.5

(to Note Purchase Agreement)

 



 

 

 

Schedule 5.15

 

Existing Indebtedness

(as of December 31, 2019)

 

Obligor(s) Description of Indebtedness Interest
Rate(s)(1) Collateral

Final

Maturity

Outstanding

Principal Amount

CoreSite, L.P., as parent borrower, and CoreSite One Wilshire, L.L.C., CoreSite
Real Estate 12100 Sunrise Valley Drive L.L.C., CoreSite Real Estate 1656
McCarthy, L.P., CoreSite Real Estate 2115 NW 22nd Street, L.L.C., CoreSite Real
Estate 2901 Coronado, L.P., CoreSite Real Estate 2972 Stender, L.P., CoreSite
Real Estate 3032 Coronado, L.P., CoreSite Real Estate 427 S. LaSalle, L.L.C.,
CoreSite Real Estate 55 S. Market Street, L.L.C., CoreSite Real Estate 70
Innerbelt, L.L.C., and CoreSite Real Estate 900 N. Alameda, L.P., as subsidiary
guarantors (the “Subsidiary Guarantors”), and CoreSite Realty Corporation, as
guarantor (the “Parent Guarantor”) Revolving Credit Facility pursuant to the
Primary Credit Facility 3.01%(2) None November 8, 2023 $62.5 million(3) 2022
Senior Unsecured Term Loan pursuant to the Term Loan Agreement (as defined on
Schedule 11) 2.96%(4) None April 19, 2022 $200.0 million 2024 Senior Unsecured
Term Loan pursuant to the Primary Credit Facility 3.44%(5) None April 19, 2024
$150.0 million 2025 Senior Unsecured Term Loan pursuant to the Primary Credit
Facility 2.81%(6) None April 1, 2025 $350.0 million CoreSite, L.P., as issuer,
the Parent Guarantor and the Subsidiary Guarantors 4.19% Senior Notes due June
15, 2023 4.19% None June 15, 2023 $150.0 million 3.91% Senior Notes due April
20, 2024 3.91% None April 20, 2024 $175.0 million 4.11% Series A Senior Notes
due April 17, 2026 4.11% None April 17, 2026 $200.0 million 4.31% Series B
Senior Notes due April 17, 2029 4.31% None April 17, 2029 $200.0 million

 



 

 

(1)As of December 31, 2019, the Issuer is a party to a five-year interest rate
swap agreement that effectively fixes the interest rate on $75 million of
outstanding debt at approximately 2.63% per annum through May 5, 2020, a
five-year interest rate swap agreement that effectively fixes the interest rate
on $75 million of outstanding debt at approximately 3.92% per annum through
April 5, 2023, an approximately six-year interest rate swap agreement that
effectively fixes the interest rate on $100 million of outstanding debt at
approximately 2.79% per annum through April 1, 2025 and an approximately
six-year interest rate swap agreement that effectively fixes the interest rate
on $75 million of outstanding debt at approximately 2.79% per annum through
April 1, 2025. Subsequent to December 31, 2019 and prior to the First Closing
Date, the Issuer entered into a two-year interest rate swap agreement that
effectively fixes the interest rate on $200 million of outstanding debt at
approximately 1.60% per annum through April 19, 2022, an approximately four-year
interest rate swap agreement that effectively fixes the interest rate on $75
million of outstanding debt at approximately 1.63% per annum through October 5,
2023 and an approximately five-year interest rate swap agreement that
effectively fixes the interest on $175 million of outstanding debt at
approximately 1.67% per annum through October 1, 2024.

 

(2)Borrowings under the revolving credit facility bear interest at a variable
rate per annum equal to either (i) LIBOR plus 125 basis points to 185 basis
points or (ii) a base rate plus 25 basis points to 85 basis points, each
depending on the Issuer’s leverage ratio. At December 31, 2019, the Issuer’s
leverage ratio was 29.0% and the interest rate was LIBOR plus 125 basis points.

 

(3)The total amount available for borrowing under the revolving credit facility
is equal to the lesser of $450.0 million and the availability calculated based
on the Unencumbered Asset Pool. As of December 31, 2019, the borrowing capacity
was $450.0 million. As of December 31, 2019, $62.5 million was borrowed and
outstanding, $4.9 million was outstanding under letters of credit and $382.6
million remained available to borrow under the revolving credit facility.

 

(4)The borrowings under this term loan bear interest at a variable rate per
annum equal to either (i) LIBOR plus 120 basis points to 180 basis points or
(ii) a base rate plus 20 basis points to 80 basis points, each depending on the
Issuer’s leverage ratio. At December 31, 2019, the Issuer’s leverage ratio was
29.0% and the interest rate was LIBOR plus 120 basis points.

 

(5)The borrowings under this term loan bear interest at a variable rate per
annum equal to either (i) LIBOR plus 120 basis points to 180 basis points or
(ii) a base rate plus 20 basis points to 80 basis points, each depending on the
Issuer’s leverage ratio. At December 31, 2019, the Issuer’s leverage ratio was
29.0% and the interest rate was LIBOR plus 120 basis points.

 

(6)The borrowings under this term loan bear interest at a variable rate per
annum equal to either (i) LIBOR plus 120 basis points to 180 basis points or
(ii) a base rate plus 20 basis points to 80 basis points, each depending on the
Issuer’s leverage ratio. At December 31, 2019, the Issuer’s leverage ratio was
29.0% and the interest rate was LIBOR plus 120 basis points.

 

Schedule 5.15

(to Note Purchase Agreement)

 



B-2

 

 

Schedule 10

 

Eligible Real Estate

 

1.1656 McCarthy Blvd.
Milpitas, CA    2.900 N. Alameda Street
Los Angeles, CA    3.2901 Coronado Drive
Santa Clara, CA    4.70 Innerbelt Road
Somerville, MA    5.427 S. LaSalle Street
Chicago, IL    6.2972 Stender Way
Santa Clara, CA    7.624 S. Grand Avenue
Los Angeles, CA    8.12100 Sunrise Valley Drive
Reston, VA    9.2115 NW 22nd Street
Miami, FL    10.55 S. Market Street
San Jose, CA    11.3020 Coronado Drive
Santa Clara, CA

 

Schedule 10

(to Note Purchase Agreement)

 





 

 

 

Schedule 11

 

Existing Credit Facilities

 

Amended and Restated Term Loan Agreement, among CoreSite, L.P., as borrower,
Royal Bank of Canada, the other lenders party thereto and other lenders that may
become parties thereto, Royal Bank of Canada, as administrative agent, Regions
Bank, as syndication agent, and RBC Capital Markets, Regions Capital Markets, TD
Securities (USA) LLC and Wells Fargo Securities, LLC, as joint lead arrangers
and joint book managers, dated as of April 19, 2017 and as amended through
November 8, 2019 (the “Term Loan Agreement”).

 

Note Purchase Agreement, among CoreSite, L.P., as issuer, CoreSite Realty
Corporation, as parent guarantor, and the purchasers party thereto, dated as of
June 15, 2016 and as amended through June 12, 2018.

 

Note Purchase Agreement, among CoreSite, L.P., as issuer, CoreSite Realty
Corporation, as parent guarantor, and the purchasers party thereto, dated as of
April 20, 2017 and as amended through June 12, 2018.

 

Note Purchase Agreement, among CoreSite, L.P., as issuer, CoreSite Realty
Corporation, as parent guarantor, and the purchasers party thereto, dated as of
April 17, 2019.

 

Schedule 11

(to Note Purchase Agreement)

 



 

 

 



 

PURCHASER SCHEDULE

 

INFORMATION RELATING TO PURCHASERS

 

Purchaser Name THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s) THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY First
Installment Note registration number(s); principal amount(s) RC-1; $26,000,000
Second Installment Note registration number(s); principal amount(s) RC-21;
$12,000,000

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

 

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

Ref: “Accompanying Information” below

Accompanying Information

Name of Issuer:                                CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                                    21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for notices
related to payments

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Investment Operations

Email: payments@northwesternmutual.com

Phone: (414) 665-1679

Address / Fax # / Email for all
other notices

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

Email: privateinvest@northwesternmutual.com

and mikeleske@northwesternmutual.com

 

If posted to IntraLinks or another document repository/hosted website to:

Email: preautodownload@northwesternmutual.com

Instructions re Delivery of Note(s)

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Justin Szalanski

Signature Block Format

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:          Northwestern Mutual Investment Management Company, LLC,

Its investment adviser

 

By:                                                                           

Name:

Title: Managing Director

Tax Identification Number 39-0509570

 



Purchaser Schedule-1

 

 

Purchaser Name AMERICAN GENERAL LIFE INSURANCE COMPANY Name in Which to Register
Note(s) HARE & CO., LLC First Installment Note registration number(s); principal
amount(s) RC-2; $11,320,000 Second Installment Note registration number(s);
principal amount(s) RC-22; $10,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

The Bank of New York Mellon

ABA #:                         021-000-018

Account Name:           BNYM Income

Account Number:       GLA111566

For Further Credit to:  AMERICAN GENERAL LIFE INS. CO.

PHYSICAL; Account No. 886623

 

Reference: “Accompanying information” below

Accompanying information

Name of Issuer:          CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                               21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax # for Notices Related to Payments and Audit Confirms

American General Life Insurance Company (886623)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: PCG Investment Portfolio Support

Email: PPGIPS@aig.com

 

Duplicate payment notices (only) to:

 

American General Life Insurance Company (886623)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

Address for All Other Notices and

Compliance reporting information (financial docs, officer’s certificates, etc.)

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, TX 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

*Note: Only two (2) complete sets of compliance information are required for all
companies which AIG Asset Management Group serves as investment adviser.

Instructions re Delivery of Note(s)

DTCC

570 Washington Blvd.

Jersey City, NJ 07310

Attn: BNY Mellon / Branch Deposit Department - 5th Floor

Contact: Andre Granville; Phone: (315) 414-3068

Account Name: AMERICAN GENERAL LIFE INSURANCE COMPANY

Account Number: 886623

cc: Jennifer.Cuellar@aig.com

Signature Block Format

AMERICAN GENERAL LIFE INSURANCE COMPANY

By:                AIG Asset Management (U.S.), LLC, as Investment Adviser

 

By:                                                                        

Name:

Title:

Tax Identification Number

(13-6062916) HARE & CO., LLC

(25-0598210) American General Life Insurance Company

 



Purchaser Schedule-2

 

 

Purchaser Name THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK
Name in Which to Register Note(s) CUDD & CO. LLC First Installment Note
registration number(s); principal amount(s) RC-3; $4,680,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank, N.A.

ABA # 021-000-021

Account Name: AIG PHYSICAL WIRE ACCOUNT

Account Number: 780153941

For Further Credit to: THE U.S. LIFE INSURANCE CO. SAMRE;

P 40696

 

Reference: “Accompanying information” below

Accompanying information

Name of Issuer:               CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                                         21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax # for Notices Related to Payments and Audit Confirms

The United States Life Insurance Company in the City of New York SAMRE (P 40696)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: PCG Investment Portfolio Support

Email: PPGIPS@aig.com

 

Duplicate payment notices (only) to:

 

The United States Life Insurance Co. in the City of New York SAMRE (P 40696)

c/o JPMorgan Client Services

Email: physical.abs.income@jpmorgan.com

Address for All Other Notices and

Compliance reporting information (financial docs, officer’s certificates, etc.)

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, TX 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

*Note: Only two (2) complete sets of compliance information are required for all
companies which AIG Asset Management Group serves as investment adviser.

Instructions re Delivery of Note(s)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

Brooklyn, New York 11245-0001

Attn: Physical Receive Department – 3rd Floor (for overnight mail) OR

Physical Receive Dept. – 1st Floor, Window 5 (for messenger, use Willoughby
Entrance)

Contact: Aubrey M. Reuben; Phone: (718) 242-0269

Account Name: The United States Life Insurance Company SAMRE

Account Number: P 40696

cc: Jennifer.Cuellar@aig.com

Signature Block Format

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

By:         AIG Asset Management (U.S.), LLC, as Investment Adviser

 

By:                                                                   

Name:

Title:

Tax Identification Number

(13-6022143) CUDD & CO. LLC

(13-5459480) The United States Life Insurance Company in the City of New York

 



Purchaser Schedule-3

 

 

 

Purchaser Name AMERICAN INTERNATIONAL GROUP UK LIMITED Name in Which to Register
Note(s) CUDD & CO. LLC First Installment Note registration number(s); principal
amount(s) RC-4; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

Beneficiary Bank:                            JPMorgan Chase Bank, N.A., London
(BIC: CHASGB2L)

Beneficiary Account Name:          JPMorgan, New York (BIC:  CHASUS33)

Beneficiary Account Number:      001 0 962009

For Further Credit to:                     American International Group UK
Limited / Acct. No. 41435758 OR

  IBAN: GB15CHAS60924241435758

 

Reference: “Accompanying information” below

Accompanying information

Name of Issuer:         CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                                                   21871@
AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax # for Notices Related to Payments and Audit Confirms

AIG UK Limited (41435758)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: PCG Investment Portfolio Support

Email: PPGIPS@aig.com

 

Duplicate payment notices (only) to:

 

AIG UK Limited (41435758)

c/o JPMorgan Client Services

Email: physical.abs.income@jpmorgan.com

Address for All Other Notices and

Compliance reporting information (financial docs, officer’s certificates, etc.)

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, TX 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

*Note: Only two (2) complete sets of compliance information are required for all
companies which AIG Asset Management Group serves as investment adviser.

Instructions re Delivery of Note(s)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

Brooklyn, New York 11245-0001

Attn:                  Physical Receive Department – 3rd Floor (for overnight
mail) OR

Physical Receive Dept. – 1st Floor, Window 5 (for messenger, use
      Willoughby Entrance)

Contact: Aubrey M. Reuben; Phone: (718) 242-0269

Account Name: AIG UK LIMITED (EEH58)

Account Number: 41435758

cc: Jennifer.Cuellar@aig.com

Signature Block Format

AMERICAN INTERNATIONAL GROUP UK LIMITED,

acting by its investment adviser, AIG Asset Management (Europe) Limited, acting
by its agent, AIG Asset Management (U.S.), LLC

 

By:
                                                                              

Name:

Title:

Tax Identification Number

(13-6022143) CUDD & CO. LLC

(623 36157 01644) American International Group UK Limited

 

 



Purchaser Schedule-4

 

 

Purchaser Name TALCOTT RESOLUTION LIFE INSURANCE COMPANY Name in which to
register Note(s) TALCOTT RESOLUTION LIFE INSURANCE COMPANY First Installment
Note registration number(s); principal amount(s)

RC-5; $5,000,000

RC-6; $3,000,000

Second Installment Note registration number(s); principal amount(s) RC-23;
$4,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan Chase

4 New York Plaza

New York New York 10004

Bank ABA No.: 021000021

Chase NYC/Cust

A/C # 900-9-000200 for F/C/T - G06610

Attn: Bond Interest /Principal

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:          CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                                                   21871@
AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # and/or Email

for notices relating to payments

Hartford Investment Management Company

c/o Investment Operations

One Hartford Plaza – NP5

Hartford, CT 06155

Fax: 860-297-8875/8876

Address / Fax # and/or Email for all other notices

E-mail Address:

kristin.kapur@himco.com and PrivatePlacements.Himco@himco.com,

subject to confirming copy of notice being sent same day by

recognized international commercial delivery service (charges prepaid)

to the following addresses:

 

Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

Instructions re Delivery of Note(s)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

(Use Willoughby Street Entrance)

Custody Account Number: G06610-LFA must appear on outside of envelope

 

Signature Block Format

TALCOTT RESOLUTION LIFE INSURANCE COMPANY

By:          Hartford Investment Management Company,

its investment manager

 

By:___________________________

Name:

Title:

Tax Identification Number 06-0974148

 



Purchaser Schedule-5

 

 

 

Purchaser Name HARTFORD ACCIDENT AND INDEMNITY COMPANY Name in which to register
Note(s) HARTFORD ACCIDENT AND INDEMNITY COMPANY First Installment Note
registration number(s); principal amount(s)

RC-7; $5,000,000

RC-8; $3,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan Chase

4 New York Plaza

New York New York 10004

Bank ABA No.: 021000021

Chase NYC/Cust

A/C # 900-9-000200 for F/C/T - G06239

Attn: Bond Interest /Principal

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:     CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                        21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # and/or Email

for notices relating to payments and written confirmations of such wire
transfers

Hartford Investment Management Company

c/o Investment Operations

One Hartford Plaza – NP5

Hartford, CT 06155

Fax: 860-297-8875/8876

Address / Fax # and/or Email for all other notices

E-mail Address:

           kristin.kapur@himco.com and

           PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by recognized
international commercial delivery service (charges prepaid) to the following
addresses:

 

Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

Instructions re Delivery of Note(s)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

(Use Willoughby Street Entrance)

Custody Account Number: G06239 must appear on outside of envelope

 



Purchaser Schedule-6

 

 

Purchaser Name HARTFORD ACCIDENT AND INDEMNITY COMPANY Signature Block Format

HARTFORD ACCIDENT AND INDEMNITY COMPANY

By:    Hartford Investment Management Company,

its investment manager

 

By: _______________________________________

Name:

Title:

Tax Identification Number 06-0383030

 



Purchaser Schedule-7

 

 

Purchaser Name HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY Name in which to
register Note(s) HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY First Installment
Note registration number(s); principal amount(s) RC-9; $3,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JP Morgan Chase

4 New York Plaza

New York New York 10004

Bank ABA No.: 021000021

Chase NYC/Cust

A/C # 900-9-000200 for F/C/T - G06956

Attn: Bond Interest /Principal

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:     CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                        21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # and/or Email

for notices relating to payments and written confirmations of such wire
transfers

Hartford Investment Management Company

c/o Investment Operations

One Hartford Plaza – NP5

Hartford, CT 06155

Fax: 860-297-8875/8876

Address / Fax # and/or Email for all other notices

E-mail Address:

          kristin.kapur@himco.com and

          PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by recognized
international commercial delivery service (charges prepaid) to the following
addresses:

 

Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

Instructions re Delivery of Note(s)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

(Use Willoughby Street Entrance)

Custody Account Number: G06956 must appear on outside of envelope

 



Purchaser Schedule-8

 

 

Purchaser Name HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY Signature Block
Format

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

By:    Hartford Investment Management Company,

its investment manager

 

By: _______________________________________

Name:

Title:

Tax Identification Number 06-0838648

 



Purchaser Schedule-9

 

 

Purchaser Name NAVIGATORS INSURANCE COMPANY Name in which to register Note(s)
NAVIGATORS INSURANCE COMPANY Second Installment Note registration number(s);
principal amount(s) RC-24; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

Bank: Citibank N.A., New York

ABA: 021000089

Account Name: Brown Brothers Harriman & Co.

Account #: 09250276

Further Credit Account Name: Navigators Insurance Company

Further Credit Account #: 6173330

Attn: Bond Interest /Principal

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:     CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                        21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # and/or Email

for notices relating to payments and written confirmations of such wire
transfers

Hartford Investment Management Company

c/o Investment Operations

One Hartford Plaza – NP5

Hartford, CT 06155

Fax: 860-297-8875/8876

Address / Fax # and/or Email for all other notices

E-mail Address:

          kristin.kapur@himco.com and

          PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by recognized
international commercial delivery service (charges prepaid) to the following
addresses:

 

Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

Instructions re Delivery of Notes

Brown Brothers Harriman & CO

Attention: Trade Processing – Ground Floor

140 Broadway

New York, NY 10005

Further Credit Account Name: Navigators Insurance Company

Further Credit Account #: 6173330

 



Purchaser Schedule-10

 

 

Purchaser Name NAVIGATORS INSURANCE COMPANY Signature Block Format

NAVIGATORS INSURANCE COMPANY

By:    Hartford Investment Management Company,

its investment manager

 

          By: _______________________________________

  Name:

  Title:

Tax Identification Number 13-3138390

 



Purchaser Schedule-11

 

 

Purchaser Name KANSAS CITY LIFE INSURANCE COMPANY Name in which to register
Note(s) UMBTRU First Installment Note registration number(s); principal
amount(s) RC-10; $2,000,000 Second Installment Note registration number(s);
principal amount(s) RC-25; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

Bank: UMB

A/C: 9870161974

Account Name: UMB Income Operating AC

Bank Routing Number: 101000695

Attn: Settlements

Custody Name: KCL- HIMCO Private Placements

Custody Account Number: 114199.1

Attn: Bond Interest /Principal

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:     CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                        21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # and/or Email

for notices relating to payments and written confirmations of such wire
transfers

Name: Kansas City Life Insurance Company

Address: 3520 Broadway Street

Kansas City, MO 64111

Attention: Cassandra Teed

Telephone No.: 816-753-7299 ext. 8618

Facsimile No.: 816-561-2415

E-Mail address: Cassandra.Teed@kclife.com

Address / Fax # and/or Email for all other notices

E-mail Address:

          kristin.kapur@himco.com and

          PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by recognized
international commercial delivery service (charges prepaid) to the following
addresses:

 

Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

 



Purchaser Schedule-12

 

 

Purchaser Name KANSAS CITY LIFE INSURANCE COMPANY Instructions re Delivery of
Notes

DTC/NY WINDOW

ACCOUNT: 2450, UMB BANK

FFC (UMB 114199.1, KCL- HIMCO Private Placements)

570 Washington Blvd, 5th Floor

Jersey City, New Jersey 07310

ATTN: Desiree Wright 212-855-2400

Signature Block Format

KANSAS CITY LIFE INSURANCE COMPANY

By:    Hartford Investment Management Company,

its investment manager

 

 By: _______________________________________

 Name:

 Title:

Tax Identification Number 44-0308260

 



Purchaser Schedule-13

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Name in which to register
Note(s) PRINCIPAL LIFE INSURANCE COMPANY First Installment Note registration
number(s); principal amount(s) RC-11; $6,000,000 Second Installment Note
registration number(s); principal amount(s) RC-26; $3,500,000  

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

Citibank, N.A.

New York, NY 10022

ABA No.: 021000089

For credit to Principal Life Insurance Company

Account No.: 36274409

FFC: 20389800

Attn: cusip number 21871@ AE0 – CORESITE, L.P.

 

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

Ref.: “Accompanying information” below

Accompanying Information

Name of Issuer:        CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                            21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for Notices Related to Payments

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Principal Global Investors, LLC

Attn: Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

Address for All Other Notices

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

and via Email: Privateplacements2@exchange.principal.com

 



Purchaser Schedule-14

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)

Citibank NA

399 Park Avenue

Level C Vault

New York, NY 10022

Attn:    Keith Whyte

212-559-1207

cusip number 21871@ AE0 and – CORESITE, L.P. and FFC: 20389800

PLEASE MAKE SURE CUSIP NUMBER AND FFC: 20389800 IS ON THE COVER PACKAGE OR
CITIBANK WILL RETURN THE PACKAGE

 

With a pdf copy to:

Sally D. Sorensen [sorensen.sally.d@principal.com]

Laura Dunsbergen [dunsbergen.laura@principal.com]

Signature Block Format

PRINCIPAL LIFE INSURANCE COMPANY

By:       Principal Global Investors, LLC

     a Delaware limited liability company,

     its authorized signatory

 

     By:       ___________________________

  

     By:       ___________________________

 

Tax Identification Number 42-0127290

 



Purchaser Schedule-15

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Name in which to register
Note(s) PRINCIPAL LIFE INSURANCE COMPANY First Installment Note registration
number(s); principal amount(s) RC-12; $4,500,000 Second Installment Note
registration number(s); principal amount(s) RC-27; $2,250,000

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

Citibank, N.A.

New York, NY 10022

ABA No.: 021000089

For credit to Principal Life Insurance Company

Account No.: 36274409

FFC: 20804600

Attn: cusip number 21871@ AE0 – CORESITE, L.P.

  

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

Ref.: “Accompanying information” below

Accompanying Information

Name of Issuer:   CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                     21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for Notices Related to Payments

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Principal Global Investors, LLC

Attn: Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

Address for All Other Notices

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

and via Email: Privateplacements2@exchange.principal.com

 



Purchaser Schedule-16

 

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)

Citibank NA

399 Park Avenue

Level C Vault

New York, NY 10022

Attn:       Keith Whyte

212-559-1207

cusip number 21871@ AE0 and – CORESITE, L.P.

and FFC: 20804600

PLEASE MAKE SURE CUSIP NUMBER AND FFC: 20804600 IS ON THE COVER PACKAGE OR
CITIBANK WILL RETURN THE PACKAGE

 

With a pdf copy to:

Sally D. Sorensen [sorensen.sally.d@principal.com]

Laura Dunsbergen [dunsbergen.laura@principal.com]

Signature Block Format

PRINCIPAL LIFE INSURANCE COMPANY

By:         Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

 

By:       ___________________________

 

 

By:      ___________________________

 

Tax Identification Number 42-0127290

 



Purchaser Schedule-17

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Name in which to register
Note(s) PRINCIPAL LIFE INSURANCE COMPANY First Installment Note registration
number(s); principal amount(s) RC-13; $1,500,000 Second Installment Note
registration number(s); principal amount(s) RC-28; $750,000

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

Citibank, N.A.

New York, NY 10022

ABA No.: 021000089

For credit to Principal Life Insurance Company

Account No.: 36274409

FFC: 85205200

Attn: cusip number 21871@ AE0 – CORESITE, L.P.

 

 

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

Ref.: “Accompanying information” below

Accompanying Information

Name of Issuer: CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                       21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for Notices Related to Payments

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Principal Global Investors, LLC

Attn: Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

Address for All Other Notices

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

and via Email: Privateplacements2@exchange.principal.com

 



Purchaser Schedule-18

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)

Citibank NA

399 Park Avenue

Level C Vault

New York, NY 10022

Attn:            Keith Whyte

212-559-1207

cusip number 21871@ AE0 and – CORESITE, L.P. and FFC: 85205200

PLEASE MAKE SURE CUSIP NUMBER AND FFC: 85205200 IS ON THE COVER PACKAGE OR
CITIBANK WILL RETURN THE PACKAGE

 

With a pdf copy to:

Sally D. Sorensen [sorensen.sally.d@principal.com]

Laura Dunsbergen [dunsbergen.laura@principal.com]

Signature Block Format

PRINCIPAL LIFE INSURANCE COMPANY

By:          Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

 

By:       ___________________________

 

 

By:      ___________________________

 

Tax Identification Number 42-0127290

 



Purchaser Schedule-19

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Name in which to register
Note(s) PRINCIPAL LIFE INSURANCE COMPANY First Installment Note registration
number(s); principal amount(s) RC-14; $1,000,000 Second Installment Note
registration number(s); principal amount(s) RC-29; $500,000

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

Citibank, N.A.

New York, NY 10022

ABA No.: 021000089

For credit to Principal Life Insurance Company

Account No.: 36274409

FFC: 23664700

Attn: cusip number 21871@ AE0 – CORESITE, L.P.

 

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

 

Ref.: “Accompanying information” below

Accompanying Information

Name of Issuer:              CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                     21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email for Notices Related to Payments

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

 

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Principal Global Investors, LLC

Attn: Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

Address for All Other Notices

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street

Des Moines, IA 50392-0800

and via Email: Privateplacements2@exchange.principal.com

 



Purchaser Schedule-20

 

 

Purchaser Name PRINCIPAL LIFE INSURANCE COMPANY Instructions re Delivery of
Note(s)

Citibank NA

399 Park Avenue

Level C Vault

New York, NY 10022

Attn:            Keith Whyte

212-559-1207

cusip number 21871@ AE0 and – CORESITE, L.P. and FFC: 23664700

PLEASE MAKE SURE CUSIP NUMBER AND FFC: 23664700 IS ON THE COVER PACKAGE OR
CITIBANK WILL RETURN THE PACKAGE

 

With a pdf copy to:

Sally D. Sorensen [sorensen.sally.d@principal.com]

Laura Dunsbergen [dunsbergen.laura@principal.com]

Signature Block Format

PRINCIPAL LIFE INSURANCE COMPANY

By:          Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

 

By:         ___________________________

 

 

By:        ___________________________

 

Tax Identification Number 42-0127290

 



Purchaser Schedule-21

 

 

Purchaser Name ENSIGN PEAK ADVISORS, INC. Name in which to register Note(s)
ENSIGN PEAK ADVISORS, INC. First Installment Note registration number(s);
principal amount(s) RC-15; $5,000,000 Second Installment Note registration
number(s); principal amount(s) RC-30; $3,000,000  

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

Zions First National Bank

ABA #124000054

Account Name: Ensign Peak Advisors, Inc.

Account Number: 001-20001-3

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:               CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                      21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # for notices related to payments

Ensign Peak Advisors, Inc.

50 East North Temple Street, Room 1514

Salt Lake City, Utah 84150

Attention: Custody

Email: custody@ensignpeak.org

privateplacements@ensignpeak.org

Phone: 801-240-1066

Address / Fax # and/or Email for all other notices, including notice of
prepayments

Ensign Peak Advisors, Inc.

50 East North Temple Street

Salt Lake City, Utah 84150

Attention: Matthew D. Dall

privateplacements@ensignpeak.org

mark.r.peterson@ensignpeak.org

Instructions re Delivery of Note(s)

Ensign Peak Advisors, Inc.

50 East North Temple Street

Salt Lake City, Utah 84150

Attention: Ryan Martineau

Signature Block Format

ENSIGN PEAK ADVISORS, INC.

 

By:                                        

Name: Matthew D. Dall

Title: Head of Credit Research

Tax Identification Number 84-1432969

 



Purchaser Schedule-22

 

 

Purchaser Name MODERN WOODMEN OF AMERICA Name in which to register Note(s)
MODERN WOODMEN OF AMERICA First Installment Note registration number(s);
principal amount(s) RC-16; $5,000,000 Second Installment Note registration
number(s); principal amount(s) RC-31; $3,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

The Northern Trust Company

50 South LaSalle Street

Chicago, IL 60675

SWIFT CNORUS44

ABA No. 071-000-152

Account Name: Modern Woodmen of America

Account No. 84352

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:                CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                     21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # for notices related to payments

Modern Woodmen of America

Attn: Investment Accounting Department

1701 First Avenue

Rock Island, IL 61201

Fax: (309) 793-5688

Address / Fax # and/or Email for all other notices

Modern Woodmen of America

Attn: Investment Department

1701 First Avenue

Rock Island, IL 61201

PrivatePlacementGroup@modern-woodmen.org

Fax: (309) 793-5574

Instructions re Delivery of Note(s)

Modern Woodmen of America

Attention:  Investment Department

1701 First Avenue

Rock Island, IL  61201

Signature Block Format

MODERN WOODMEN OF AMERICA

 

By:                                                             

Name:

Title:

MODERN WOODMEN OF AMERICA

 

By:                                                             

Name:

Title:

Tax Identification Number 36-1493430

 



Purchaser Schedule-23

 

 

Purchaser Name COUNTRY LIFE INSURANCE COMPANY Name in which to register Note(s)
COUNTRY LIFE INSURANCE COMPANY First Installment Note registration number(s);
principal amount(s) RC-17; $2,000,000 Second Installment Note registration
number(s); principal amount(s) RC-32; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

Northern Trust Chgo/Trust

ABA Number 071000152

Wire Account Number 5186041000

SWIFT BIC: CNORUS44

For Further Credit to: 26-02712

Account Name: Country Life Insurance Company

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:                         CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                       21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

Country Life Insurance Company

Attention: Investment Accounting

1705 N Towanda Avenue

Bloomington, IL 61702

Tel: (309) 821-6348

Fax: (309) 821-2800

Address / Fax # For all Notices and Communications

Country Life Insurance Company

Attention: Investments

1705 N Towanda Avenue

Bloomington, IL 61702

Tel: (309) 821-6260

Fax: (309) 821-6301

PrivatePlacements@countryfinancial.com

Instructions re Delivery of Notes

The Northern Trust Company

Trade Securities Processing

C1N

801 South Canal Street

Attn: Acct. #26-02712/Country Life Insurance Company

Chicago, IL 60607

Signature Block Format

COUNTRY LIFE INSURANCE COMPANY

 

By: ________________________

Name:

Title:

Tax Identification Number 37-0808781

 



Purchaser Schedule-24

 

 

Purchaser Name COUNTRY MUTUAL INSURANCE COMPANY Name in which to register
Note(s) COUNTRY MUTUAL INSURANCE COMPANY First Installment Note registration
number(s); principal amounts(s) RC-18; $2,000,000 Second Installment Note
registration number(s); principal amount(s) RC-33; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

Northern Trust Chgo/Trust

ABA Number 071000152

Wire Account Number 5186041000

SWIFT BIC: CNORUS44

For Further Credit to: 26-02698

Account Name: Country Mutual Insurance Company

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:                CORESITE, L.P.

 

Description of Security: 

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                    21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to Payments

Country Mutual Insurance Company

Attention: Investment Accounting

1705 N Towanda Avenue

Bloomington, IL 61702

Tel: (309) 821-6348

Fax: (309) 821-2800

Address / Fax # For all Notices and Communications

Country Mutual Insurance Company

Attention: Investments

1705 N Towanda Avenue

Bloomington, IL 61702

Tel: (309) 821-6260

Fax: (309) 821-6301

PrivatePlacements@countryfinancial.com

Instructions re Delivery of Notes

The Northern Trust Company

Trade Securities Processing

C1N

801 South Canal Street

Attn: Acct. #26-02698/Country Mutual Insurance Company

Chicago, IL 60607

Signature Block Format

COUNTRY MUTUAL INSURANCE COMPANY

 

By: ________________________

Name:

Title:

Tax Identification Number 37-0807507

 



Purchaser Schedule-25

 

 

Purchaser Name MUTUAL OF OMAHA INSURANCE COMPANY Name in which to register
Note(s) MUTUAL OF OMAHA INSURANCE COMPANY First Installment Note registration
number(s); principal amount(s) RC-19; $3,000,000 Second Installment Note
registration number(s); principal amount(s) RC-34; $2,000,000

Payment on account of Note(s)

 

Method

 

Account information

 

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

ABA #021000021

Private Income Processing

For credit to:         Mutual of Omaha Insurance Company

Account # 900-9000200

a/c: G07096

 

Ref: “Accompanying information” below

Accompanying information

Name of Issuer:              CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                      21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # for notices related to payments, Corporate Actions, and

Reorganization Notifications

JPMorgan Chase Bank

4 Chase Metrotech Center, 16th Floor

Brooklyn, NY 11245-0001

Attn: Income Processing

a/c: G07096

Address / Fax # and/or Email for all other notices

4 - Investment Management

Mutual of Omaha Insurance Company

3300 Mutual of Omaha Plaza

Omaha, NE 68175-1011

Email: privateplacements@mutualofomaha.com

Instructions re Delivery of Note(s)

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

Ref: Account # G07096

Signature Block Format

MUTUAL OF OMAHA INSURANCE COMPANY

 

By:___________________________

Name:                Justin P. Kavan

Title:                  Senior Vice President

Tax Identification Number 47-0246511

 



Purchaser Schedule-26

 

 

Purchaser Name SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY Name in which to
register Note(s) ELL & CO, F/B/O SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
First Installment Note registration number(s); principal amount(s) RC-20;
$2,000,000 Second Installment Note registration number(s); principal amount(s)
RC-35; $1,000,000

Payment on account of Note(s)

 

Method

 

Account Information

 

 

Federal Funds Wire Transfer

 

The Northern Trust Company

Chicago, IL 60607

ABA No.: 071 000 152

SWIFT/BIC: CNORUS44

Acct. Name: Trust Services

Acct. No.: 518 604 1000

Reference: Attn: Income Collection, Acct Number: 44-72417, Acct Name: SFBLIC –
FIXED INCOME; CORESITE, L.P., PPN: 21871@ AE0, Note No. RC-20 and RC-35

 

with sufficient information to identify the source and application of such
funds, including the interest amount, principal amount, premium amount, etc.

Accompanying Information

Name of Issuer:                 CORESITE, L.P.

 

Description of Security:

 

3.75% Series C Senior Notes due May 6, 2027

 

PPN:                                       21871@ AE0

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # / Email For Notices Relating To Payments

The Northern Trust Company

Attn: Income Collections

801 S Canal St

Chicago, IL 60607

Email: ICPHYS@ntrs.com

 

With a copy to:

Inv_Acctg-pp@sfbli.com

Address / Fax # / Email for audit confirmation requests:

By electronic delivery to:

ICPHYS@ntrs.com

 

Address / Fax # / Email for all Notices and Communications, including waivers,
amendments, consents and financial information:

By electronic delivery to:

 

Attn: Securities Management

Email: PrivatePlacements@sfbli.com

 



Purchaser Schedule-27

 

 

Purchaser Name SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY Instructions re
Delivery of Note(s)

The Northern Trust Company

Attn: Trade Securities Processing

801 S Canal St C2-N

Chicago, IL 60607

Cc: PrivatePlacements@sfbli.com

Signature Block Format

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

By:_________________________________________

Name:

Title:

Tax Identification Number

64-0283583 (Southern Farm Bureau Life Insurance Company)

36-6412623 (ELL & CO)

 

 



Purchaser Schedule-28

 